                             Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 1 of 47 Page ID #:1



                              1   BLAKE J. RUSSUM (SBN 258031)
                                  ROPERS MAJESKI PC
                              2   1001 Marshall Street, 5th Floor
                                  Redwood City, CA 94063
                              3   Telephone: 650.364.8200
                                  Facsimile: 650.780.1701
                              4   Email:     blake.russum@ropers.com
                              5   Attorneys for Defendants
                                  LIBERTY INSURANCE CORPORATION;
                              6   LIBERTY MUTUAL INSURANCE
                                  COMPANY erroneously sued as LIBERTY
                              7   MUTUAL INSURANCE CORPORATION
                              8
                                                           UNITED STATES DISTRICT COURT
                              9
                                                          CENTRAL DISTRICT OF CALIFORNIA
A Professional Corporation




                             10
      Redwood City




                             11
                                  GLASSWERKS LA, INC.,                          Case No.
                             12
                                                     Plaintiff,                 (Former Los Angeles County
                             13                                                 Superior Court Case No.
                                           v.                                   20STCV36643)
                             14
                                  LIBERTY INSURANCE                             PETITION FOR REMOVAL OF
                             15   CORPORATION; LIBERTY MUTUAL                   CIVIL ACTION TO DISTRICT
                                  INSURANCE CORPORATION; DOES                   COURT UNDER 28 U.S.C.
                             16   1-10,                                         SECTION 1441(b)
                                                                                [DIVERSITY JURISDICTION]
                             17                      Defendants.
                                                                                [DEMAND FOR JURY TRIAL]
                             18
                             19
                             20            TO PLAINTIFF, ITS ATTORNEYS OF RECORD IN THIS ACTION,
                             21   AND THE CLERK OF THE ABOVE-ENTITLED COURT:
                             22            PLEASE TAKE NOTICE that Defendants LIBERTY INSURANCE
                             23   CORPORATION (“LIC”) and LIBERTY MUTUAL INSURANCE COMPANY,
                             24   erroneously sued as LIBERTY MUTUAL INSURANCE CORPORATION
                             25   (“LMIC”) (collectively, referred to herein, as “Defendants”), hereby remove to the
                             26   United States District Court for the Central District of California, the State Court
                             27   action described below:
                             28   ///
                                  4837-9852-0272.1
                                                                                                   PETITION FOR REMOVAL
                             Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 2 of 47 Page ID #:2



                              1            1.        On September 24, 2020, Plaintiff, Glasswerks LA, Inc. (“Plaintiff”), a
                              2   California corporation, filed this action in the Superior Court for the State of
                              3   California, in and for the County of Los Angeles, Case No. 20STCV36643, entitled
                              4   Glasswerks LA, Inc. v. Liberty Insurance Corporation; Liberty Mutual Insurance
                              5   Corporation; Does 1-10. A true and correct copy of the Summons and Complaint
                              6   is attached hereto as Exhibit “A.”
                              7            2.        The Summons and Complaint were served upon Defendants through
                              8   their designated agent for service of process on October 14, 2020. The documents
                              9   set forth in Exhibit “A” constitute all of the process, pleadings, and orders received
A Professional Corporation




                             10   by Defendants.
      Redwood City




                             11            3.        Plaintiff brings a lawsuit against Defendants, alleging causes of action
                             12   for breach of contract, breach of the implied covenant of good faith and fair
                             13   dealing, and declaratory relief. (Exhibit “A”, Complaint.)
                             14            4.        A civil action brought in state court of which the federal court has
                             15   original jurisdiction may be removed to the district court for the district embracing
                             16   the place where such action is pending. (28 U.S.C. § 1441(a).) Federal courts have
                             17   jurisdiction over controversies before “Citizens of different states,” pursuant to 28
                             18   U.S.C. Section 1332 (a)(1) and Article III, Section 2, of the U.S. Constitution.
                             19   (Navarro Sav. Ass’n. v. Lee, 446 U.S. 458, 460-61 (1980).) Diversity jurisdiction
                             20   exists when the amount in controversy exceeds $75,000, exclusive of interest and
                             21   costs, and the parties are citizens of different states. (28 U.S.C. § 1332(a).)
                             22   “Diversity jurisdiction, including the amount in controversy, is determined at the
                             23   instant of removal.” (Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199
                             24   F. Supp. 2d 993, 1000 (C.D. Cal. 2002).)
                             25            5.        “This calculation takes into account claims for ‘general’ damages and
                             26   ‘special’ damages (pain and suffering, as well as out-of-pocket loss).” (Richmond v.
                             27   Allstate Ins. Co., 897 F. Supp. 447, 449-450 (S.D. Cal. 1995).) The removing party
                             28   “need not predict the trier of fact’s eventual award with one hundred percent
                                  4837-9852-0272.1
                                                                                 -2-                    PETITION FOR REMOVAL
                             Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 3 of 47 Page ID #:3



                              1   accuracy.” (Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004).)
                              2   Instead, in measuring the amount in controversy, the Court must “assum[e] that the
                              3   allegations of the complaint are true and assum[e] that a jury [will] return[] a
                              4   verdict for the plaintiff on all claims made in the complaint.” (Jackson v. American
                              5   Bankers Ins. Co. of Florida, 976 F. Supp. 1450, 1454 (S.D. Ala. 1997); see,
                              6   Kenneth Rothschild Trust, supra, 199 F. Supp. 2d at 1001; see also, Burns v.
                              7   Windsor Ins. Co., 31 F.3d 1092, 1096 (11th Cir. 1994) (observing the amount in
                              8   controversy analysis presumes that “plaintiff prevails on liability.”)
                              9            6.        The determination of citizenship for diversity purposes is governed by
A Professional Corporation




                             10   federal rather than state law. (Rockwell Int’l Credit Corp. v. Unites States Aircraft
      Redwood City




                             11   Ins. Group, 823 F.2d 302, 304 (9th Cir. 1987), overruled on other grounds,
                             12   Partington v. Gedan, 923 F.2d 686 (9th Cir. 1991).) In determining whether
                             13   diversity of citizenship exists, only the named defendants are considered.
                             14   (Newcombe v. Adolf Coors Co., 157 F3d 686, 690–691 (9th Cir. 1998).) The
                             15   citizenship of defendants sued under fictitious names, such as “Doe” defendants, is
                             16   disregarded for diversity jurisdiction purposes. (28 U.S.C. § 1441(a); Soliman v.
                             17   Philip Morris, Inc. 311 F.3d 966, 971 (9th Cir. 2002).) For diversity purposes, “a
                             18   corporation shall be deemed to be a citizen of every State […] by which it has been
                             19   incorporated and of the State […] where it has its principal place of business”. (28
                             20   USC § 1332(c)(1).)
                             21            7.        “In determining whether removal is proper, a court may consider any
                             22   evidence so long as it reveals the situation that existed when the case was
                             23   removed.” (Corbelle v. Sanyo Elec. Trading Co., Ltd., 2003 U.S. Dist. LEXIS
                             24   20339 (N.D. Cal. Nov. 4, 2003).) For that reason, the Court’s inquiry into the
                             25   citizenship of the parties and the amount in controversy is not confined to the face
                             26   of the complaint. (Valdez, supra, 372 F.3d at 1117.) In addition to the complaint,
                             27   the district court may properly consider “facts in the removal petition,” as well as
                             28   “summary-judgment-type evidence relevant to the amount in controversy at the
                                  4837-9852-0272.1
                                                                                -3-                   PETITION FOR REMOVAL
                             Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 4 of 47 Page ID #:4



                              1   time of removal.” (Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th
                              2   Cir. 1997); see, White v. FCI USA, Inc., 319 F.3d 672, 675 (5th Cir. 2003);
                              3   Williams v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir. 2001).)
                              4            8.        The District Court has original jurisdiction over this civil action under
                              5   28 U.S.C. Section 1332. The amount in controversy exceeds $75,000, exclusive of
                              6   interests and costs, based upon the damages that Plaintiff alleges it is entitled to
                              7   recover on the face of its Complaint. In addition, complete diversity exists between
                              8   the only parties in this action, Plaintiff and Defendants.
                              9            9.        In its Complaint, Plaintiff alleges that Defendants issued a commercial
A Professional Corporation




                             10   general liability insurance policy to Plaintiff (“the Policy”). (Complaint ¶ 6.)
      Redwood City




                             11   Plaintiff alleges that Giroux Glass, Inc. (“Giroux”) asserted a liability claim against
                             12   Plaintiff, arising out of its alleged supply of defective glass. (Id. ¶¶ 8-11.) By way
                             13   of this lawsuit, Plaintiff contends that it sustained damages in excess of $1,300,000
                             14   due to Defendants’ failure to provide coverage for the Giroux liability claim under
                             15   the Policy. (Id. ¶¶ 11-15.) The Complaint seeks contract damages in excess of
                             16   $1,300,000 in unpaid benefits allegedly owing under the Policy, general and special
                             17   damages, attorneys’ fees and costs, and punitive damages. (Id. ¶¶ 11, 15, 23, 31-33,
                             18   Prayer for Relief.) The substantive law of California applies to this diversity action.
                             19   (Aceves v. Allstate Ins. Co., 68 F.3d 1160, 1163 (9th Cir. 1995).)
                             20            10.       It is clear from the face of the Complaint that Plaintiff alleges contract
                             21   damages in excess of $1,300,000. (Complaint ¶¶ 11, 15, 23, 31, Prayer for Relief.)
                             22   Accordingly, Plaintiff’s claim for breach of contract alone (far) exceeds the $75,000
                             23   jurisdictional requirement.
                             24            11.       Furthermore, Plaintiff alleges a cause of action for breach of the
                             25   implied covenant of good faith and fair dealing. (Complaint ¶¶ 25-33.) Under
                             26   California law, attorneys’ fees that an insured incurs to obtain contract benefits are
                             27   considered an element of recoverable compensatory damages should the insured
                             28   prevail on its cause of action for breach of the implied covenant of good faith and
                                  4837-9852-0272.1
                                                                                 -4-                     PETITION FOR REMOVAL
                             Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 5 of 47 Page ID #:5



                              1   faith dealing. (Brandt v. Superior Court, 37 Cal. 3d 813 (1985).) A claim for
                              2   attorney’s fees is included in determining the amount in controversy, regardless of
                              3   whether the fee award is mandatory or discretionary. (Galt G/X v. JSS Scandinavia,
                              4   142 F.3d 1150, 1155-56 (9th Cir. 1998) (observing, “‘When the applicable
                              5   substantive law makes the award of an attorney’s fee discretionary, a claim that this
                              6   discretion should be exercised in favor of plaintiff makes the requested fee part of
                              7   the amount in controversy’”); Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1265
                              8   (11th Cir. 2000); Conrad & Assoc. v. Hartford Accident and Indem. Co., 994
                              9   F.Supp. 1196, 1199 (N.D. Cal. 1998); see also, Brady v. Mercedes-Benz USA, Inc.,
A Professional Corporation




                             10   243 F. Supp. 2d 1004, 1010 (N.D. Cal. 2002); Walker v. Motricity Inc., 627 F.
      Redwood City




                             11   Supp. 2d 1137, 1143 (N.D. Cal. 2009).) Therefore, the district court must consider
                             12   Plaintiff’s alleged attorneys’ fees as an element of the amount in controversy in this
                             13   case. (Surber v. Reliance Nat’l Indem. Co., 110 F. Supp. 2d 1227, 1232 (N.D. Cal.
                             14   2000).)
                             15            12.       Additionally, as set forth above, Plaintiff seeks punitive damages and
                             16   alleges that Defendants’ conduct constitutes malice, oppression, or fraud.
                             17   (Complaint ¶ 33.) A claim for punitive damages is part of the amount in
                             18   controversy, because such damages are potentially recoverable in cases involving a
                             19   breach of the implied covenant of good faith and fair dealing. (Gibson v. Chrysler
                             20   Corp., 261 F.3d 927, 945 (9th Cir. 2001).) Under California law, punitive damages
                             21   are recoverable against an insurance company under circumstances where the
                             22   plaintiff proves, by clear and convincing evidence, that, in addition to tortious “bad
                             23   faith,” the insurer was guilty of oppression, fraud, or malice. (Cal. Civ. Code
                             24   §3294(a); Richmond, supra, 897 F. Supp. at 450; see, e.g., Hangarter, supra, 373
                             25   F.3d at 1014 (upholding award of punitive damages of $5,000,000 for punitive
                             26   damages -- a 2.6:1 ratio of punitive damages to compensatory damages -- in a bad
                             27   faith action arising from the termination of disability benefits).)
                             28   ///
                                  4837-9852-0272.1
                                                                                -5-                    PETITION FOR REMOVAL
                             Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 6 of 47 Page ID #:6



                              1            13.       These circumstances compel the conclusion that it is “facially
                              2   apparent” from the Complaint that Plaintiff’s claims are in excess of the $75,000
                              3   federal jurisdictional threshold. (See, e.g., White v. FCI USA, Inc., 319 F3d 672,
                              4   674 (5th Cir. 2003).)
                              5            14.       Additionally, there is complete diversity of citizenship between the
                              6   real parties in interest in this case, Plaintiff and Defendants, because:
                              7                      a.    The citizenship of the fictitious DOE defendants 1 through 10
                              8   are disregarded pursuant to 28 U.S.C. § 1441(b)(1). (28 USC §1441(a); Soliman,
                              9   311 F.3d at 971 (9th Cir 2002).) Named defendants have no obligation to disclose
A Professional Corporation




                             10   the identity of Doe defendants before discovery (Newcombe, supra, 157 F.3d at
      Redwood City




                             11   690-691), or to negate the existence of a potential defendant whose presence would
                             12   destroy diversity. (Lincoln Prop. Co. v. Roche, 546 U.S. 81, 84 (2005)). Therefore,
                             13   inclusion of “Doe” defendants in the Complaint has no effect on removability.
                             14   (Newcombe, supra, 157 F.3d at 690-691.)
                             15                      b.    LIC has been, and still is, a corporation organized under the
                             16   laws of the State of Illinois. (Declaration of Michael Skeary, ¶ 3; Declaration of
                             17   Blake Russum, ¶ 2.) LIC’s principal place of business has been, and still is, in
                             18   Boston, Massachusetts. (Id.)
                             19                      c.    LMIC has been, and still is, a corporation organized under the
                             20   laws of the State of Massachusetts. (Declaration of Michael Skeary, ¶ 4;
                             21   Declaration of Blake Russum, ¶ 3.) LMIC’s principal place of business has been,
                             22   and still is, in Boston, Massachusetts. (Id.)
                             23                      d.    Generally, a corporation may have dual citizenship: “(A)
                             24   corporation shall be deemed to be a citizen of every State and foreign state by
                             25   which it has been incorporated and of the State or foreign state where it has its
                             26   principal place of business . . .” (28 USC § 1332(c)(1).) The phrase “principal
                             27   place of business” means the place where a corporation’s high-level officers direct,
                             28   control, and coordinate its activities on a day-to-day basis. This is often referred to
                                  4837-9852-0272.1
                                                                                -6-                    PETITION FOR REMOVAL
                             Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 7 of 47 Page ID #:7



                              1   as the corporation’s “nerve center.” Hertz Corp. v. Friend (2010) 559 US 77, 80–
                              2   81, 92-93 (rejecting all prior tests in favor of “nerve center” test). Here, LIC is a
                              3   citizen of Illinois and Massachusetts, whereas LMIC is a citizen of Massachusetts.
                              4                      e.    By contrast, Plaintiff has been, and still is, a citizen of the State
                              5   of California, having been incorporated under the laws of the State of California,
                              6   and having its principal place of business in South Gate, California. (Complaint ¶ 3;
                              7   Russum Declaration, ¶¶ 4-6, Exhibits 3-5.) The Complaint alleges that Plaintiff is a
                              8   corporation authorized to do business in California. (Complaint ¶ 3.) Moreover,
                              9   Plaintiff is registered with the California Secretary of State as a domestic stock
A Professional Corporation




                             10   corporation organized under the laws of the State of California, with its principal
      Redwood City




                             11   place of business in South Gate, California. (Russum Declaration, ¶¶ 4-6, Exhibits
                             12   3-5.) Plaintiff’s California Secretary of State, Statement of Information, filed on
                             13   July 10, 2019, confirms that Plaintiff’s principal place of business is 8600 Rheem
                             14   Avenue, South Gate, California 90280. (Id., ¶ 5, Exhibit 4.) Plaintiff’s current
                             15   Statement of Information, filed on July 9, 2020, confirms that there has been no
                             16   change in its principal place of business. (Id., ¶ 6, Exh. 5.) Indeed, on the Civil
                             17   Case Cover Sheet Addendum and Statement of Location served upon Defendants,
                             18   Plaintiff identifies its address as the same principal place of business listed on its
                             19   Secretary of State filings: 8600 Rheem Avenue, South Gate, California 90280,
                             20   which is the same address listed on the Policy, which serves as the basis for
                             21   Plaintiff’s lawsuit.
                             22                      f.    Therefore, Plaintiff is a citizen of California, whereas,
                             23   Defendants, collectively, are citizens of Massachusetts and Illinois. As such, there
                             24   is complete diversity of citizenship between the existing parties.
                             25            15.       Consequently, this action may be removed to this Court, pursuant to 28
                             26   U.S.C. §1441, Subdivision (b), because the amount in controversy exceeds
                             27   $75,000, and there is complete diversity of citizenship between Plaintiff and
                             28   Defendants, under 28 U.S.C. §1332 (a)(1)(c)(1).
                                  4837-9852-0272.1
                                                                                 -7-                      PETITION FOR REMOVAL
                             Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 8 of 47 Page ID #:8



                              1            16.       Pursuant to 28 U.S.C. § 1446, subdivision (a), Defendants have
                              2   attached “a copy of all process, pleadings, and orders served upon such defendant
                              3   or defendants” in this action.
                              4            17.       A true and correct copy of this petition shall be contemporaneously
                              5   filed in the office of the clerk for the Superior Court of Los Angeles County.
                              6
                              7   Dated: November 13, 2020                         ROPERS MAJESKI PC
                              8
                              9                                                    By: /s/ Blake J. Russum
                                                                                      BLAKE J. RUSSUM
A Professional Corporation




                             10                                                       Attorneys for Defendant
                                                                                      LIBERTY INSURANCE
      Redwood City




                             11                                                       CORPORATION; LIBERTY
                                                                                      MUTUAL INSURANCE
                             12                                                       COMPANY erroneously sued as
                                                                                      LIBERTY MUTUAL INSURANCE
                             13                                                       CORPORATION
                             14
                             15                                  DEMAND FOR JURY TRIAL
                             16            Defendants LIBERTY INSURANCE CORPORATION (“LIC”) and
                             17   LIBERTY MUTUAL INSURANCE COMPANY, erroneously sued as LIBERTY
                             18   MUTUAL INSURANCE CORPORATION, hereby demand a trial by jury,
                             19   pursuant to Rule 38, subdivision (a), of the Federal Rules of Civil Procedure.
                             20
                                  Dated: November 13, 2020                         ROPERS MAJESKI PC
                             21
                             22
                                                                                   By: /s/ Blake J. Russum
                             23                                                       BLAKE J. RUSSUM
                             24                                                       Attorneys for Defendants
                                                                                      LIBERTY INSURANCE
                             25                                                       CORPORATION; LIBERTY
                                                                                      MUTUAL INSURANCE
                             26                                                       COMPANY erroneously sued as
                                                                                      LIBERTY MUTUAL INSURANCE
                             27                                                       CORPORATION

                             28
                                  4837-9852-0272.1
                                                                                -8-                   PETITION FOR REMOVAL
Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 9 of 47 Page ID #:9




                 EXHIBIT A
                     Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 10 of 47 Page ID #:10
ElecfroniCelly F&ED by Superior Court of California, County of Los Angeles on 09/24/2020004:23 P3f~6Shgrri R. Ca rter, Executive Officer/Clerk of Court, by D. Williams,Deputy Clerk
                                                                                      2 STCV 6 4i
                                                                                                                                                                            SUM-100
                                                    S U M M ON S                                                        I                (SOL OOPARA USO DE LA CORTEJ
                                             (CITACION JUDICIAL)
          NOTICE TO DEFENDANT: LIBERTY INSURANCE CORPORATION;
          (AVISO AL DEfV1ANDADO): LIBERTY MUTUAL INSURANCE
           CORPORATION• DOES 1-1 o


          YOU ARE BEING SUED BY PLAINTIFF: GLASSWERKS LA, INC.
          (LO ESTA DEMANDANDO EL DEMANDANTE):




            NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
           below.
             You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
           served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
           case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
           Online Self-Help Center (www.courdnfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
           the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by defau!t, and your wages, money, and property
           may be taken without further waming from the court.
               There are other legal requirements. You may want to call an attorney right away. If you do not know an attomey, you may want to call an attorney
            referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can loccate
           these nonprofit groups at the California Legal Services Web site (www.lawhelpcalffomia.org ), the California Courts Online Self-Help Center
           (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
           costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
           iAV!SO! Lo han demandado. Si no responde dentro de 30 dfas, /a corte puede decidir en su contra sin escucharsu versi6n. Lea /a informaci6n a
           con6nuaci6n.
             Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
           corte y hacer que se entregue una copia al demandante. Una carta o una Ilamada te/ef6nica no lo protegen. Su respuesta por escrito tfene que estar
           en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
           Puede encontrar estos formu/arios de la corte y mas informaci6n en el Centro de Ayuda de las Cortes de Calffomia (www.sucorte.ca.gov), en /a
           biblioteca de leyes de su condado o en /a corte que le quede mas cerca. Si no puede pagarla cuota de presentaci6n, pida al secretario de la corte
           que le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a Sempo, puede perder el caso porincumplimiento y la corte le
           podre quitar su sueldo, dinero y bienes sin mas advertencia.
             Hay otios requisitos legales. E's recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
           remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con /os requisitos para obtener servicios lega/es gratuitos de un
           programa de servicios /ega/es sin flnes de lucro. Puede encontrar estos grupos sin flnes de lucro en el sitio web de California Legal Services,
           (www.lawhelpcalifornia.org), en el Centro de Ayuda de /as Cortes de Califomia, (Www.sucorte.ca.gov) o poni6ndose en contacto con /a corte o el
           colegio de abogados locales. AVISO: Porley, la corte tiene derecho a reclamarlas cuotas y los costos exentos por imponer un gravamen sobre
           cualquierrecuperaci6n de $10,000 6 m6s de valorrecibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
           pagar el gravamen de la cotte antes de que /a corte pueda desechar e/ caso.
          The name and address of the court is:                                                                             CASE rvUMBER:
                                                                                                                            (Wnre`° der caso):
         (EI nombre y direcci6n de la corte es):
         Sunerior Court of California. Countv of Los Anzeles                                                                   2 OS TCV 3 6 64 :3
         111 North Hill Street
         Los Angeles, California 90012
          The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney,                       is: ROBERT REES, ESQ
         (El nombre, la direcci6n y el numero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
         REES LAW FIRM PC
         1925 Century Park East, Suite 2000, Los Angeles, CA 90067                                                                                  (310) 277-7071
          DATE:                                                                             Clerk, by Sherri R. Carter Executive Officer! Olerk of Court , Deputy
          (Fecha)      M M2 0 2L                                                            (Secretario)  D. uyilliams                                   (Adjunto)
         (Forproofof service ofthis summons, use Proof of Service of Summons (form POS-010).)
         (Para prueba de entrega de esta citati6n use e/ formulario Proof of Service of Summons, (POS-090)).
                                                 NOTICE TO THE PERSON SERVED: You are served
                                                 1. 0 as an individual defendant.
                                                 2. 0 as the person sued under the fictitious name of (specify):



                                                 3. = on behalf of (specify): LIBERTY MUTUAL INSURANCE CORPORATION

                                                     under: 0 CCP 416.10 (corporation)                                                CCP 416.60 (minor)
                                                              ~ CCP 416.20 (defunct corporation)      0 CCP 416.70 (conservatee)
                                                              0 CCP 416.40 (association or partnership) 0 CCP 416.90 (authorized person)
                                                          0 other (specify):
                                                 4. 0 by personal delivery on (date):
                                                                                                                                                                            Pa e 1 of 1
          Form Adopted for Mandatory Use
            Judicial Council of California
                                                                                   SUMMONS                                                        Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                                   www.couf,tinfo.ca.gov
           SUM-100 tRev. July 1, 2009]                                                                                                                       westlaw Doc 8. Fcrm 9ullder-
         Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 11 of 47 Page ID #:11


                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
   COURTHOUSE ADDRESS:
  Stanley Mosk Courthouse                                                                  ;~. ...     FILED~
  111 North Hill Street, Los Angeles, CA 90012                                                 ',&un't+}di LeisAngi~l~i&.
                                                                                                   091. 2412: 020
                       NOTICE OF CASE ASSIGNMENT                                      ~,~a«;.~;:~:>•_~~a~ ~;~:~ ~,~ r.~~ia:~~
                                                                                                     ~..~arit~asi ~
                                                                                          ~~
                          UNLIMITED CIVIL CASE


   Your case is assigned for all purposes to the judicial officer indicated below. I 20STCV3664.3


                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT
                ASSIGNED JUDGE               DEPT      ROOM                 ASSIGNED JUDGE                  DEPT      ROOM
          Barbara A. Meiers                 12




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 09/25/2020                                                        By D. Williams                               Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
         Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 12 of 47 Page ID #:12


                                  INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Comnlex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT - 11NLIMITED CIVIL CASE
LASC Approved 05/06
    Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 13 of 47 Page ID #:13




               ;ext, A. R-ees- [Stdte Bqr-Nc,-. 9429,5]:                                CONFORMED Copy
                    A:WFURMP.C,                                                              01!11GINAL. FILED
               5,Cwtury   - Pa&.Easf,-9,uite ~060                                        Slounty
                                                                                           erlorCOUrt0fCalffomia'
                                                                                                 of LosAnga~je_z.
                Anjefea- CA 90067
                   qhe.-4('310)~27-J-70.11
                                  '                                                          OCT 02 2026
      3            10Q-2774G67'
                                                                                Sherd R. Caner, ExecuWe Officer/Clerk-of Couit
      4-                                                                               By: JuliarvAraujo, Deputy
           Attorhey. s. fo r P latkiff-
           ;MmWerkiLA,Inc,
     6.
I                            SUPE)RJOR CGURTFOR THR STATX DIF CAL11FORNIA
                                          FOR TOE COUNTY%OF)LOS ANGELES-
      8
      9,
            GLASO~ERK-S,LA~
                         " INC;-                                       NO',;:1 2G~TCM

                                                                       CASE- FILED
                    Plaintiff,
                                                                       .(UNLIWTED Crvii~')
            VS..
    U      LiBERTY INSURANCE C                                          PERENWTORYCHALLENGE,
           UBERtY,IAUTUAL INS                                         i Cbde. 6f,'CiVil Prbc6dure-section 1`70.6.
    .1-3   CORPORATION;Dots 1 '16
    14              oef
                      'dadanis.
    -15             I,Robeft.A. Reds, deolatc4
    16,
                 Lammattorti.eYfbt otaintiff GLASSVvTRK$ LA,INC-An this actioA.-Judgp Ba-rbara
                             .
                                                                ig,is- ptej'udi-ced 'agajpsi tjie. dttorne'
           A_Meiefs~ beforQ whom, ahearingin. this,action is:pendT

    19-    ,for ttiepatty, or,the Attotn6.y"s inteiest,zo, thati.            thesew parti68 calinot h-a-ft a _fair-and

    20~, impartlal'tiial or hearing- before the J-udge.
    21,
                                              'rJuJr- y.4nder tlie- laws ofthe Stdtc, of. Cali'fom-ia'thdt thLe
                    14dolaro'undu &ftatty 6f pe
    22
            fciregoi-Ag.'is tiue, and -ootrect.
    23'
    24
            DATED:- October 2, 2012,0,                     REES LA 'F
    25
                                                           By
    '26                                                         Attori~.cy for Pzlaiiitiff
                                                                611a, ssw&rks L. A,-'Inc.
     27
     28
                                                    PEREMPT0,RYCHALLENGE
                                                                  1
 Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 14 of 47 Page ID #:14


                                                                                               2019-GEN-014-00

                                                                                    FILED
                                                                            Superlor Court of Caftrnla
 1                                                                            County of Los Augctes
 2                                                                                MAY 0.3 2019
 3                                                                      sberrl    arter, E tive 0mecr/Clert
                                                                         gT                       $Dq"
 4                                                                                   t[a a ll~na

 5
                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
 6
                                  FOR THE COUNTY OF LOS ANGELES
 7

 8 IN RE LOS ANGELES SUPERIOR COURT ) FIRST AMENDED GENERAL ORDER
 9 — MANDATORY ELECTRONIC FILING )
     FOR CIVIL                     )
10                                                )
                                                  )
11                                                )
12          On December 3, 2018, the Los Angeles County Superior Court mandated electronic f ling of all
13 documents in Limited Civil cases by litigants represented by attorneys. On ]anuary 2, 2019. the Los
14 Angeles County Superior Court mandated electronic filine of a,l_1 documents _f_1Prt in Non-Cmm~tP -~r
                                                                                                 -r-~-
15   Unlimited Civil cases by litigants represented by attomeys. (California Rules of Court, rule 2.253(b).)
16 All electronically filed documents in Limited and Non-Complex Unlimited cases are subject to the
17 following:
18 1) DEFINTTIONS
19      a) "Bookniark" A bookmark is a PDF document navigational tool that allows the reader to
20          quickly locate and navigate to a designated point of interest within a document.
21      b) "Efiling Portal" The official court website includes a webpage, referred to as the efiling
22          portal, that gives litigants access to the approved Electronic Filing Service Providers.
23      c) "Electronic Envelope" A transaction through the electronic service provider for submission
24         of documents to the Court for processing which may contain one or more PDF documents
25          attached.
26      d) "Electronic Filing" Electronic Filing (eFiling) is the electronic transmission to a Court of a
27         document in electronic form. (California Rules of Court, rule 2.250(b)(7).)
28

                                                           t_
                        F[RS"P AMENDED GENERAL ORDER RS MANDATORY ELECTRONIC FILiNG FOR CIVIL~
     Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 15 of 47 Page ID #:15


                                                                                                 2019-GEN-014-00



1        e) "Electronic Filing Service Provider" An Electronic Filing Service Provider (EFSP) is a
2           person or entity that receives an electronic filing from a party for retransmission to the Court.
3           In the submission of flings, the EFSP does so on behalf of the electronic 61er and not as an
4           agent of the Court. (California Rules of Court, nile 2.250(b)(8).)
5        f) "Electronfc Signature" For purposes of these local rules and in conforinity with Code of
6           Civil Procedure section 17, subdivision (b)(3), section 34, and section 1010.6, subdivision
7           (b)(2), Government Code section 68150, subdivision (g), and California Rules of Court, rule
8           2.257, the tenn "Electronic Signature" is generally defined as an electronic sound, symbol, or
9           process attached to or logically associated with an electronic record and executed or adopted
10          by a person with the intent to sign the electronic record.
11       g) "Hyperlink" An electronic link providing direct access from one distinctively marked place
12          in a hypertext or hypermedia document to'another in the same or different document.
13       h) "Portable Docunient Format" A digital document format that preserves all fonts,
14          formatting, colors and graphics of the Ariuirlal sourFe cincument-~-o-----
                                                                                rPvarrilPcc nf tiv~ annliratinn
                                                                                         -- --- -rr--------•

15          platform used.
16 2) MANDATORY ELECTRONIC FILING
17       a) Trial Court Records
18          Pursuant to Government Code section 68150, trial court records may be created, maintained,
19          and preserved in electronic format. Any document that the Court receives electronically must
20          be clerically processed and must satisfy all legal filing requirements in order to be filed as an
21          of6cial court record (California Rules of Court, rules 2.100, et seq. and 2.253(b)(6)).
22       b) Represented Litigants
23          Pursuant to Califonva Rules of Court, rule 2.253(b), represented litigants are required to
24          electronically file documents with the Court through an approved EFSP.
25       c) Public Notice
26          The Court has issued a Public Notice with effective dates the Court required parties to
27          electronically file documents through one or more approved EFSPs. Public Notices containing
28           effective dates and the list of EFSPs are available on the Court's website, at www.lacourt.ore.

                                                             2
                       FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FiL1NG FOR CIVIL
     Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 16 of 47 Page ID #:16


                                                                                                       2019-GEN-014-00




1            d) Documents in Related Cases
2.              Documents in related cases must be electronically filed in the eFiling portal for that case type if
3               electronic filing has been implemented in that case type, regardless of whether the case has
4               been related to a Civil case.
 5    1 3)   EXEMPT LITIGANTS
 6           a) Pursuant to California Rules of Court, rule 2.253(b)(2), self-represented litigants are exempt
 7              from mandatory electronic filing requirements.
 8           b) Pursuant to Code of Civil Procedurae section 1010.6, subdivision (d)(3) and California Rules of
 9              Court, rule 2.253(b)(4), any party may make application to the Court requesting to be excused
10              from filing documents electronically and be permitted to 61e documents by conventional
11              means if the party shows undue hardship or significant prejudice.
12 4) EXEMPT FILINGS
13           a) The following documents shall not be filed electronically:
14              il    PereSnptory Challenoes nr C'hallPnoPc fnr C%mcr_ nf a inriirial f)fPirPr piircltant tn (':nrla nf

15                    Civil Procedure sections 170.6 or 170.3;
16              ii) Bonds/Undertaking documents;
17              iii) Trial and fividentiary Hearing fixhibits
18              iv) Any ex parte application that is filed concurrently with a new complaint including those
19                    that will be handled by a VVrits and Receivers department in the Mosk courthouse; and
20              v) Docuinents submitted conditionally under seal. The actual motion or application shall be
21                    electronically filed. A courtesy copy of the electronically filed motion or application to
22                    submit documents conditionally under seal must be provided with the documents
23                    subnlitted conditionally under seal.
24           b) Lodgments
25              Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in
26     paper form. The actual document entitled, "Notice of Lodgment," shall be filed electronically.
27 //
28 117A

                                                                  3
                           F'IRST AMENDED GENERAL ORDEt RE MANDATORY ELECTRONIC F1L1NG FOR C1VtL
     Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 17 of 47 Page ID #:17


                                                                                                2019-GEN-0 14Qo



I 5) ELECTRONIC FILING SYSTEM WORKING PROCEDURES
2        Electronic fiiing service providers must obtain and manage registration information for persons
3        and entities electronically filing with the court.
4     6) TECHNICAL REQUIREIVIENTS
5        a) Electronic documents must be electronically filed in PDF, text searchable format when
6            technologically feasible without impairment of the document's image.
7        b) The table of contents for any filing must be bookmarked.
8        c) Electronic documents, including but not limited to, declarations, proofs of setvice, and
9            exhibits, must be bookmarked within the document pursuant to California Rules of Court, rule
10           3.1110(fl(4). Electronic bookmarks must include links to the first page of each bookmarked
11           item (e.g. exhibits, declarations, deposition excerpts) and with bookmark titles that identify the
12           bookedmarked item and briefly describe the iterrt.
13       d) Attachments to primary documents must be bookmarked. Examples include, but are not
14           linvted to, the following:
15           i) Depositions;
16           ii)   Declarations;
17           iii) Exhibits (including exhibits to declarations);
18           iv) Transcripts (including excerpts within transcripts);
19           v) Points and Authorities;
20           vi) Citations; and
21           vii) Supporting Briefs.
22       e) Use of hyperlinks within documents (including attachments and exhibits) is strongly
23           encouraged.
24       f) Accompanying Documents
25           Each document acompanying a single pleading must be electronically filed as a separate
26           dfgital PDF document.
27       g) Multiple Documents
28           Multiple documents relating to one case can be uploaded in one envelope transaction.

                                                              4
                        F'IRST AMENDED GENBRAL ORDER RE MANDATORY EL£CrROIYIC FILING FOR CIVIL
     Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 18 of 47 Page ID #:18


                                                                                                2019-GEN-0 t4-00



1        h) Wlits and Abstracts
2           Writs and Abstracts must be submitted as a separate electronic envelope.
3        i) Sealed Documents
4           If and when a judicial officer orders documents to be filed under seal, those documents must be
5           filed electronically (unless exempted under paragraph 4); the burden of accurately designating
6           the documents as sealed at the time of electronic submission is the submitting party's
7           responsibility.
8        j) Redaction
9           Pursuant to Califomia Rules of Court, rule 1.201, it is the submitting party's responsibility to
10          redact confdential information (such as using initials for names of minors, using the Iast four
11          digits of a social security number, and using the year for date of birth) so that the information
12          shall not be publicly displayed.
13 1 7) ELECTRONIC FILING SCHEDULE
14       a) Filed Date
15          i) Any document received electronically by the court between 12:00 am and 11:59:59 pm
16              shall be deemed to have been effectively filed on that court day if accepted for filing. Any
17              docurnent received electronically on a non-court day, is deemed to have been effectively
18              filed on the next court day if accepted. (Caiifornia Rules of Court, rule 2.253(b)(6); Code
19              Civ. Proc. § 1010.6(b)(3).)
20          ii) Notwithstanding any other provision of this order, if a digital document is not filed in due
21              course because of (1) an interruption in service; (2) a transmission error that is not the
22              fautt of the transmitter, or (3) a processing failure that occurs after receipt, the Court may
23              order, either on its own motion or by noticed motion submitted with a declaration for Court
24              consideration, that the document be deemed itled and/or that the document's filing date
25              conform to the attempted transnlission date.
26 1 8) EX PARTE APPLICATIONS
27       a) Ex parte applications and all documents in support thereof must be electronically flled no later
28           than 10:00 a m. the court day before the ex parte hearing.

                                                            5
                         FIRST AMENDED GENERAL ORDER RE MANDATORY Et.ECTRONIC FILING FOR CIV IL
     Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 19 of 47 Page ID #:19


                                                                                              2019-GEN-014-00



1        b) Any written opposition to an ex parte application must be electronically filed by 8:30 a.m. the
2           day of the ex parte hearing. A printed courtesy copy of any opposition to an ex parte
3           application must be provided to the court the day of the ex parte hearing.
4 9) PRIlVTED COURTESY COPIES
5        a) For any filing electronically filed two or fewer days before the hearing, a courtesy copy must
 6          be delivered to the courtroom by 4:30 p.ra. the same business day the document is efiled. If
7           the efiling is submitted after 4:30 p.m., the courtesy copy must be delivered to the courtroom
8           by 10:00 a.m. the next business day.
9        b) Regardless of the time of electronic filing, a printed courtesy copy (along with proof of
10          electronic submission) is required for the following documents:
11          i) Any printed document required pursuant to a Standing or General Order;
12          ii) Pleadings and motions (including attachments such as declarations and exhibits) of 26
13                pages or more;
14         iii)   Pleadings and motions that include tioints and authorities:
15         iv) Demurrers;
16          v) Anti-SLAPP filings, pursuant to Code of Civil Procedure section 425.16;
17         vi) Motions for Summary Judgment/Adjudication; and
18         vii) Motions to Compel Further Discovery.
19       c) Nothing in this General Order precludes a Judicial Officer from requesting a courtesy copy of
20          additional documents. Courtroom specific courtesy copy guideiines can be found at
21          www.lacourt.or? on the Civil webpage under "Courtroom Information."
22     0) WAIVBR OF FEES AND COSTS FOR ELECTRONICALLY FILED DOCUMENTS
23       a) Fees and costs associated with electmnic filing rnust be waived for any litigant who has
24          received a fee waiver. (Califonnia Rules of Court, rules 2.253(b)Q, 2.258(b), Code Civ. Pmc. §
25          1010.6(d)(2).)
26       b) Fee waiver applications for waiver of court fees and costs pursuant to Code of Civil Procedure
27          section 1010.6. subdivision (b)(6), and Califomia Rules of Court, rule 2.252(f), may be
28          electronically filed in any authorized action or proceeding.

                                                           6                                            _
                      FIRST AMENDED GENERAL ORDER RE MANDATORY ELECIRONIC F7LING FOR CIVIL
     Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 20 of 47 Page ID #:20


                                                                                                  2019-GEN-014-00



1 11) SIGNATURES ON ELECTRONIC FILING

2          For purposes of this General Order, all electronic filings must be in compliance with California
3          Rules of Court, rule 2.257. This General Order applies to documents f led within the Civil
4          Division of the Los Angeles County Superior Court.
5

6              This First Amended General Order supersedes any previous order related to electronic filing,
7       and is effective immediately, and is to remain in effect until otherwise ordered by the Civil
8       Supervising Judge and/or Presiding Judge.
9

10 I DATED: May 3, 2019                                                           ~
                                                            KEV1N C. BRAZII,E
11
                                                            Presiding Judge
12
13
14
15
16
17
18
19
20
21
22
23
24 ,

25 I
    I
26 I

27
28

                                                              7
                          FIRST AMENDED GENERAL DRDFR RE MANDATDRY ELECTRONIC FILING FOR CIVIL
Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 21 of 47 Page ID #:21




                                  1lOLEl1NTiqRY Et'FICIEiUT B..MGAT10N STIPIDLATiONS


      ~              a               'The Ear1y Crganizational tVfeeting Stipulation. Discovery
                                  Resolu4ion StBpulation, and Rliotions in Limine Stmpulation are
    ConMy o! Los Ae®aloa
                                  votuntary stipulations entered into by the parties. The parties
                                  rnay enter into one, two, or all three of ttie stipuiations;
                          ~       however, they Pnay not alter the stipu9ations as written,
                                               ourt wants to ensure uniformity of aa~plion.
                                  because tfae C                                      a~ti
    Los Aftolaa CouM ►
    ewAwothAm                     These sdpulations are meant to encourage cooperattor4
    tltlpellon Seettan
    Lm AnDaWs Cooft               @aetween the parties and to assust in resolving issues in a
    8ec ilIIsaClauwl (.ebss 0na
    Eft4ftmMLm goaaon             rreanner that promotes econorntc case resolution and Judicial
                                  efficiency.
          'I +.x+xtn+ea

                                      The falloldng organizalloras endorse Qhe goal of
    Cortuwaar ansnmsya
                  Um Am+e°        promoting afflcfancy ln lliigaPion and asir itrat counseP
                                  i,onsfu8i usr'tig icresa siipuiadons as a volten[ary way to

                                  proPnote communicatlons and procedures arroong counsel
                                  and with tfse coaart to fairly nesoive issues in the6r cases.

                                  ~&Ias Aaageles Coannty Bar Associa@lon 9JtigaQtow Section*
    souo,u,+cmuarnia
    DoUalo CouRso)
                                             ~ t.os Angeies CounBy Sar Association
                                             Labor arad Eenpl®yment Law Section*
           ...,.._
    as4ada6m or
                                      4,Consumer A$tonreeys Associadlon of Los Angetes®


                   ~.~                      4~Soetherrt Caiifomia t?efense Counsee*


                                           *Assoxiation of S¢rsiness Tria@ Lawyees*
    Caf3famis £nq~3oyolhM
                                       *CaBl+fornia Enp9oyenent Lavbyers Association*

       LACN 230 (PIENq
       LASC A(povad 4-11
       Far opllwtal Use
Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 22 of 47 Page ID #:22




  i~9L04~S]66fofl0t4Y(TRPMI~EWt1~6iifwllC7ae2i                 IIinf[~~ilW~~i                   Pe~JbCM~►.f~s~.~®




              TESLeF°f4CML NO.:                    FAX MO. PpLLattM:
  $-AAAk AC6SMS IC!p4zmM:
     ArT09MV F Ptamo .
  Si1PERBOR C®URT OF CALiFORMBe4. CCt,1Jw9"i'V ®F LOS ANGE9.JES
    l!A►9S61IS6

     1M6'F:

     EN9AldT:

                                                                                            ~
                     SVBtUi..ATI®N — DtSCOVERY RE50L4JlT@CN

       Thts. s4ipu➢atlon is iotQetaded 4o provide afasQ and inforenat resokution of discoveiry is;sues
       thrmugta ➢kuaited pasperworEt and an iroformai coni<ererace with sriae Court to aed dn the
       PesotuQion ®f the issases.

       The isarties agree t➢aat:

       9. Prior to the d6scovery sxet-off in tiiis actlon. n4 dlscovery motion shali be filed or heard uniess
           the moving party fsrst nnak®s a vnrn'lten request for an DnforRnal Discovery Conference pursuant
           to tha terms of lhis st4pulatlon.

       2. At Qhe infarmal Discovety Conference the Court will consider lhe dis®ule present+cd bv partEes
          and detennine euhether it can be rasotved informalty. Nothing set forth hereln will preciude a
          party from malcing a record at the condusion of an infarneal Discovery Confar+ence. elttaer
          oratAy► or ln wriling.

       3. 1=oitowing a reasonabJle anaf good faith atterrapt al an infarrnai resofutjon of each issue to be
          presented, ® party nnay reciuest an lnfonmai Discovery Conference irursuaett to #he foilowing
          procedures:

                   a. The party requesting the tnforvraal ®iscovery Conference vvilt:

                             Fii® a f'dequest ?or Jnformal Dfscavery Conferenc® wittt th+a clerWs off'ice on [he
                             approved foa►ro `copy attached) and delJv_er a courtesy. conforaoed copy to ihe
                             assigrsect depariment;

                              Pnclude a brief sumrrtavy oi the dJspute and specify the relief r®quasted; and

                     idi.    Serve lhe opposJng party pursuani to arty aullftorized or agreed araethod of sasvice
                             that ensures that ttie opposing party receives the Request i'or lnforrnat ®Jscovery
                             Conference dao later than the next court day Boilowing the f6ing.

                   b. Arry Answer to a Request for lnformal Discovery Cor;ference must:

                       i.    AIso be fnled on tiae approved foma (copy atlached);

                      if.     lnclude a brl®f surnrnary of why the requesied reliei' should be denied;

           c ap
             A d ~a/►1                  :11Ipliil,.ATi®N — D➢SC®VERX RESCDLl6TiON
       For opttanai Usa                                                                                     Psga ! of 3
Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 23 of 47 Page ID #:23




     VroFtr 9u1.E                                                                ctLE een+aici                       i




                     lis. Oe Gied vtthin twm (2) court days of receipt of the Requesl; end

                     iv. Be served on tite opposing party pursuant to any author7zgd or agreed upon
                          tnethod of service tt9at ensures that lhe opposing party raceives Ihe Aalswer no
                          later than the nettt court dsy fotiawing the filing.
           c, lVo oflioer pleadings, including but not imited to exhibits, dectaraUons, or attachments, wrili
                    be accepted.

           d. If the Court has not granted or d'enled the Request for Irtformal Dtscovery Conference
              within ten (10) days rotlowing the riiing mf Ihe Request, then it shall be deertaad to have
              been denietf. If the Couri acls an the Request. the parties wdl be natiiied whether ft
              Request for Inforrabal Discoveary Conference has been granted or denied and. If granted,
              the date and dime of the Informal Discovery Cbrnferenr.e, which rnusl be within ttnrenty (20)
              days of lhe tiling of the Request for Infomal Disc.overy Conference.

           e. If the conference Is not held within twenty (20) ttays of the Ytiing of the Request for
              lni'onrnat Discavewy Conference, unless extended by agreemenl of the parties and the
              Cocart, then the Reqtaest for the Inforrnat Discovery Conferenee shail tse deemed to have
              been denied at that time.
     4. If (a) the Court has denied a conference or (b) orae of the time deadlines above has escpired
        tarlthout the Court having acted or (c)1he Dnforasial Discovery Conference ds conctuded without
        resolbing the disout$: dhen a party mey ti(e adisco:t® -y •;;et.s:n;; ta addresv u.^.iasol'aed :ss:.;gs.
     5. 'fhe parties hereby further agree that the time for makang a rnotion to compel or other
        discloveay enotion Is tolted from ttle date of riiing of the Request for lnforanal Ciscovery
         Conference until (a) the request Is denied ar deerned denied or (b) twenty (20) days after tttie
        filing of the Request for Inforanal Discovery Conference, wtuchever is aartier. untess exlended
           by Order of the Court.

           ft Is the und®rsiartclirug and Intent of ttte pariies Ihat this stitaulation shail, for each discovery
           dispule tg whic8a it applies, cransblule a vvriting memoriafizing a"specafic later dale ta which
           the propounding dor dsananding or requeslingg party and the responding party have agreed in
           writdng,' within the meaning of Code Civil Prncedure sections 2030.300(c), 2031.320(c), and
           2033.290(c).

     6. bdothiM herein witl predude any party fraura applying ex pade for appropriate relief. Irscluding
        an order shortaning tiarae for a rramtion to be heard c,oncerning ctiscovepy.

     7. Asry party ntay tenninate this sliputailon by giving twenty-one (29 ) days noltce of In(ent to
        terrninate the stipvlation.

     6. References to "days" mean calendar days, unless olhenn+ise noied. If the date for performing
        any act pursuant to tftis stipulation falls on a Saturday, Sunday or Court holbciay, then the l'arrae
        for perforrning tha4 act shall be extended to the neut Court day_



     LACDV 036 (new)
     LAscapprou®d 04111             STOPULATtCbN - D9SCOVt±RY RESt:?11rUTiCthJ
     For opUonaf us®                                                                                   Page 2 o( 3
Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 24 of 47 Page ID #:24




     UctGf llf/E                                                                        CK[ 04{+mLQ




     The fvlfowing parties e8➢pu9;ate:

     Da4®:
                                                                P.
                      (7YPE OR PFM7T ruM9Ep                          --             (A'd7i7RMY FC7R PLViQI1FF)
     Dale:
                                                                Y

                      (TYPE Oii PRU4T 6VM !                                        (ATYORFYSY FqR C3EFEHl7uAt(!
     Date:
                                                                v
                      (TY E O# P INT         )                                     (ATT RPtEY FQit O[FEPtt]AfiTJ
     Date:
                                                                p

                      (TYF+EOR PfUfdY P1WtilEO                                     (A                 OEFENOilN6)
     CDaie:
                                                                r
                      (TYPE OR PflM WJL4AE)                               {AT70RHEY FOFl                                 4
     Date:
                                                                ~
                      (TYPE aR PRlAlT NriME)                              (APTO'RPfEY F04i                               Q
     Da$e:
                                                                r
                      (TYP@ OR PAlCeT N!nluE)                             (RTTQWnEY FOR                                  1




                mw j
     dnsc r+~ana®d a4111                STIPU9..AT90H — ®iSC®VERY RES®9..1lif'I®i!4
     Par Opiie" Uao                                                                                                 Page 3 oS 3
Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 25 of 47 Page ID #:25




  wuct1ua stuc.ena vanmaran oa veuw.at+smn .now.tn                  nus owwr.ntw                  4•~.a w~e o oa s.ne.




             1ELERCHE PI0 :                          FAX PdO. (Optteemlj;
   ~.~. ~aness 4~
     ATSOS~EY% t
  taG3PERJDR C®IiRT OF CAt_6t'O1:'dP&IA. G®IENTi lf ®l= LOS ANGE..ES

  P1.ldPR1~fR:

  DEFE414J1Pbi't


             ST6PU6,.ATI®N — EARLY ®RGAMtZATtartNAiL MEls'9'tNG

        7his stipuYaeion fs inBeraded eo eneorsrage cooperation among ghe iOertle.s at an early stage 3n
        the tit6gallon aoard to assist the pWlee lea efflci®nt case reso8ufllon.
        The partaes agree 8hat:
        1. The parttes comrnit to conduct an tnitiai cnnference (bn-p+erson or vta teleconference or v!a
            vldeoconference) witfiin 15 days from the date th3s st6pulalJon le sipned, to discuss arnJ consider
            whetPper lhere cen be agrsemerrt orr the following:
                 a. F►fe rrotlons to chatlenge the pleadicags necessary? IP the issu+e can be resolved by
                    amendrneni as of rigi,i, or if the C®uri uvould allow ieav® to arnend, could an an(ended
                    con(plalnt resoke most or all or the lssues a demumar mbght otherMse raise? tf so, the parties
                    agree to woolc Btaough pleading Issues so lhat a demurrer need onty raise Issues they cannot
                    resolve. Is the Issue Ittat the defendant see4cs to ralse arnemble to resolutinra on demurrer. or
                    vuould some other type of anotion be praferable? Could a voluntary targeted exdmnge of
                    docurrsents or lnfonnation by any party cure an uncertainty bn the pleadings?
                 b. Initfa) mutual ®xchanges of docum®nts at the "core' o( the iltigatifln. (For examp9e, In an
                    employsau®nt case, the empbyrnent recoxtls, personnel tite arad docvmen9s relatirx,p to the
                    canduci In quesgon coaalt9 be cmnsidered "con: ; In a personal Injury case, an Isticider>R or
                    police report, medicat records, aeuj repair or maintenance rec®rtis could be considerec9
                    'core."):
                 c. Ettchange of names and contact tntormailon of witnesses;
                 d. Aray irasurance agreernent ttrdt rnay be availabte to satist'y part or ali of aJurclgntent, or te
                    indenorsify or reirnburse for payments made to satisfy ajudgment;
                 e. Euc6a®e~ge of aa~y other isrfonnation that might be helpful to fac§eitate tsr~ierstandiaeg,ltiand~g.
                    or resokffion of tha case in a rnanner tinnat pr®serves objections< or prtvileges by agreement:
                 f. Contrnllin® Issues of law thal, If resolved early, dvitl prorraate efficiency and economy In olher
                    phases of the case. Also, when and tut+w such issues ca   .an be paesented lo t@>e Court;
                 g. VUhether or urhen ttte cas® shoutd be scheduled vd(lta a setiternent ofl"icer. vhat discovery or
                    courd euling on legal issues Is r®asonably required to ma9te sat9leresent discuss3ans rneaningtul,
                    antl whether ttae parties raAsh to use a sttting judge or a p&ate rnediator or other options as
                 I
        ~c ~~ ~ii S'd'IPQ.t1l.AT9Ch! — EARLY ®ifdGAMZAli'!®FfiAL MEETIiVG
        For opttanat use                                                                                          Page 10 2
Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 26 of 47 Page ID #:26




     ®mne rn~                                                                             uu ~swcxa



                discussed in the "Atternalive ®ispute ResoluCion (ADR) 6ra(orrraation Pac6cage' served vAth tthe
                cornptalnt;
          h. Computation of damages, including documents, not privileged or protected from disclasmre, on
             evhlch such computation Is based;
          1. @Alhether the mse is suitable for the Expediled Jury TRat procedures (see info(matiors at
             nn~Jacorari.om under'CiviJ' aatd then under "Generai lnforrmetlon).
     2.         Ttie time for a dirf'ending party to respond to a compiaint or eross-compfalart vai11 be exteraded
                tn                            for the coistpfaint. and                              for ttle cross-
                           (4~5icAT OAT~'                                          (iP6Fftr aATE]
                complaint, which is coieaprised oF the 30 days to raspond iinder Govemment Code § 68816(b),
                arrti the 30 days panteitted by Code of ClvJl Proc®dura secUon 1054(a), good eause having
                ben found by 9he Civil Supervlsing Judge due to ttae casa rYaanagement benefits provided by
                this Stipulatian. A copy of &he Geaeral tDrder can ba3 found at www.latanurP.orrp under "CivJf,
                clicOt on "GerleraJ 1nYbrma0on°, thes] cllck on 'Vodtrntary Efflcleraf CRJgatlon StlpulaPions'.
     3.         Ti:e part(es witl prepare a joint reporl litied "Jolnt Status Report Pursuant to Inillal Conference
                and Earty Organiaatlona{ MeeQing Stlpulation, and if desired, a proposed order surnrnarizing
                results of th®ir meet artd canfer and advising the Court of any vday 9t may asstst ttle partles'
                ettkient canduct or resalution aP the case. The partleg shaii attacti the .bolnt Status Repor4 ts
                lhe Case iltanagement Conference statement, and f+le the documents when t!]e CMC
                stateitaent is due.
     d•         pef®rLy.::..
                          ''es t^J            voi2ana°~iaP dors, u,wcSs v'ihei viiae ro'vai:d. if uvc ueiv 12iT lic11wT"
                                                                                                                       iaiiay
                any act pursuant to t9Tis stipulation falls oat a Salurrtay, Sunday or Court holiday, then the tinle
                far pentiDrming fhat act shail be extended to the next Court day
     Ylte (oltowIng partiss stlpudate:


                   (TVPE OR PRIMT (NARAE)                            '              (ATTORNEY FOR PL
                                                                                                   i AtidT7FF)
     Da(~
                                                                     a
                   (TYPE OR PRIMJF hiAAAt3)                                        (ATTORDdEY FaR OEF>c~t}AP1T)
     Da1e:
                   .
                                                                     ~
                   (TYPE OR PRtUT NAA9E)                                           (ie1TORMEY FOR OEFENDAWt?
                                                                     :

                   (TYFE OR PR1NT (VAME)                                           (AlTaRPlEY FOR DEFEtdt)ANT)
     Date:
                                                                     :
                   (TYPE OR PRINTNAA4E)                                     (RTTORMEY FOR                                  1
     Dele:
                                                                     r
                   (TYPie OR PRIA9T PIAME)                                  (AT'PORNEY FOR                                 1
     Dat®:


                   (TYPE Old f'RINT IVAWIE)                          /      (ATTORNt=Y FOR -                               !


     tAcn► x29(Riavoa1us) STOPU~
     LASc /l~cmved 04/t 1       ►~N — E~L~' ORCal~A9G~'6'IOt~~1t_                         MEIE~'iA~ G                Page 2 o,i 2
Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 27 of 47 Page ID #:27




  k31Ct ILIO IdEZ[i'f fYf A/1    r1L1PF01Y MIPEbLN LL71DZlY(Y                af.W !'.41D ~futGfA                   MOerwd b C7bn►Y 9uc+T




          TELEPHMM MO.•                                         FAX NO (o{titnAW}:
   EAaAttAaoHess laadW.Mh
     ATrORMSY FOfi fMimt.
  S4JRER(OR C4;?3f}RT OF CAL9FORNbl, COt96itTY OF L{PS ANBaELES
  COMrMOUtEADDRM:

           IFF:


  OEFEMQatYr.

                                                                                                          a►SH COALMM
                                9NFORMAL ®ISC0VE6aY CONFERENCE
                    (pumuant lo the Discovery Resotutlon SU eAaUav ot the parttgs)
          g. 'This document retates ta:
                 ❑      Reqaest for IngoeBnai Discoveoy Conference
                 D      Answer to Request for Informal (Dtscavery Conference
          2. Dmadilrle for Cotsrt to decide on Request:                   tkv-.mra datv ta catandar days fouoaAre MV ot
                  tm asawstl
          3. Deadline for Court to hold Informat Discovery t;onferenr,s:                                             {insed date so cdenda,
                  dsye falEowing rding oP tris Rbquaaq.
          A. For a Request for BnffoerTml ®tscovery Cornferanc®, btlefly c>9escrib® tt9e nature of Qhcs
             etiaeoeraey dispute, inctudlng tko® ftcts artd tegat arguest®nes at• Lssue. For aro Arnswer to
                                                                                         ur.`? :vii`p' °Wuo vo:a'ie -i7oiuid
                  Rey.:e5: ¢or M.^..a...s.9 ~FvvvVQr'p' CCoBFor ..c'3o vdnRl•• u'aooucii~"                          -        d$°u'Jy
                  Bhe reques&ed dbscoverya lncludietg the fiac4s aaad (egat argus><erags aQ Issaae.




          I.actva>,trtwy                                 Rr~9FO1~MAL LDISCOIIERV CONF~E~tCE
          w5c a~pmv®d oa~a t
          FQrOpib,,,1 LMe                      (pursatant to ihe Discovery Resotudon Sttputaiion of Ihe partiesj
Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 28 of 47 Page ID #:28




  a.+Rarm.u~Qsamnrfaz+rtrcavnarwn,wuo ancur&~                  ore~f aw wvunmt               nv.-rwc...ae. e+.-o




         '[EiEPFW9IElt0.:                        FA7¢iJ0 (Opfbarat(:
  E4=L AOOR85s (OpU~a1N
     A       Y G@W
  SUPEffdIOR COtDRT ®f#: CALIFORR➢HA C®l9N8Y Or- t,OS ANGELES-
  cowTkwsrz ownw
               ..

  PLAINTlPF:

  C~ Y:

                                                                                    CASEPOSM UFR
                STIPt.Ofl.ATI®N Aft3® OFZ®ER - IlttO7'a®NS 1Pd LltlfdtNE


       This sQipu9atioaa is iragena9ed to pPodide last and iruffonnal resoButioro of earlaBeeagiary
       issues Bhrougta deUagent effforts to afegiroe ancf discuss suc6a fssues ar8d lisroit paperr-woffk..

       The part3es agree 2haii:

       '3. At least       days before t$ne hna8 status conference, eacll party vvil0 provide a11 other
           parties with a tist containing a one paragraph exptanation of each proposed ryeotion in
           i(andne. a~ach one parragraph ettplae4aation rnust iden6fy the substance of a singie proposed
           rnotion In iimine and the grmunds for the proposed motlon.
       2. The paeiles thereafter wil@ raeeet and confer, ®ither ire person or via teieconPerence or
           videor.onference, concerning aii proposed niollons in [imine. In that arieef and confer, ttne
           parges earitl deterrnine:
               a. Whether the partses can stipaetate to any of the praposed rnotions. If tlne patiles so
                  stlpufate, tiaey rnay fale a stiputation and proposed order with the Court.
               b. Whether any af the proposed motiuns can be briefed and subrrfitted by rneans of a
                  sho►t joint statement of issues. For each motion wtti6ch carr be addressed by a short
                  joint statement of issues, a short Joint stateanent of Issues must be fled vv6th the Court
                  10 days prtor to the tanal status conference. Each side's porison of the s&iort joint
                  statemenQ of 3ssues may not exceed thnre pages. Ttte paai"ses wiib meet and confer tfl
                  agree on a date and manner for exchanging the partfes° respective portions of the
                  shorf joint statentent of issues and the process for fiidng the short joint s8atgment of
                  Issues.
       3. Ati proposed saaotfons In BJmine tFoat ar® not etther the subject of a stipuiatlon or briefed via
           a short jolnt statennent og dssues wiiG be briefed ard Med In accordance wtith ihe California
           Ruies of Court and ttae t_®s Angedes Superior Court Ruies.




       ~sc a~a
           ~ o4nr                 S'9'OPtlL4Td®N Aiit® ®R®t=R - MCi'8'ICNS fAt L.9i~ii 6NE
       Fot optlonai ilsa                                                                                   Paye 1 cl 2
Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 29 of 47 Page ID #:29




     01C:ii E1fIP




     Vhe goU®vwang pae4es sUpenlata:

     bate:

                    ('i'YPE OR PR16dT NAME)                                (dti3Td]RNGY FCSR PiA1NTQM
     Qate:
                                                               P
                    (TYPE OR PRINT NAME)                                  (AITORNEY FOR @EFFNDfiNT)
     Oate:
                                                               :
                    (TYPE 043 PRlNT ASAAtE)                               {A3TCDRt1!_Y F4R i}EFr-NDaN't')
     Date:
                                                               `r
                    (TYPE OR PRENT NWE)                                   (ATTOR.NEtif FOR SbEFEhlDAtd1')
     t]ate:
                                                               :
                    (1YPE OR PRtNT RlAME)                            (AT'CORTlEY FOR                          )
     I7at@:
                                                               v
                                                               '
                    (7VPE OR PRiNT PtAME)                            {ATT4MdEY FQR                            )
     fDate:
                                                               Y

                    (TYPE OR PRlPtT iVA(WE)                          {AT'FORtdE:Y FCiR                        1



     3HE COU1RT 80 O)dEDERS,

        DaQe:
                                                                                 4JllatCfAL dFF7CER




     LAClVU75(rro+w)
     LASC Appwved 04!! 9       S^~Pg~q,~JTEOR9 AlN1® ®R®E03 — 61~CD~'iONS IP~ LIfl~71h~1E               Paqo 2 212
          Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 30 of 47 Page ID #:30


  ~vt~vi~y~
           oly
  o
 c           i
             ~        Superior Court of California, County of Los Angeles




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.


Advantaees of ADR
      •    Saves Time: ADR is faster than going to trial.
      •    Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
      •    Eleens Control (with the parties): Part!e5 r'h^^Se the:r ADQ pr.^,cQsS anCa. f.ro'Jiu2r fvi 'voiuiitai y ADR.
      •    Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.


Disadvantases of ADR
      •    Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
      •    No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.


Main Types of ADR:

      1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
           settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their ciients.

      2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
           strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
           acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                   Mediation may be appropriate when the parties
                      •   want to work out a solution but need help from a neutral person.
                      •   have communication problems or strong emotions that interfere with resolution.
                   Mediation may not be appropriate when the parties
                      • want a public trial and want a judge or jury to decide the outcome.
                      • Iack equal bargaining power or have a history of physical/emotional abuse.




      LASC CIV 271 Rev. 01/20
      For Mandatory Use                                                                                                    1
          Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 31 of 47 Page ID #:31


                                                                                  —_—~ -. .-
                                     _                            How to arran e.mediati~n3in Los angeles;Coua~ty               F         „v ~ 1•;,

 , Mediation'for civil.cases fs voluntary and parties may`[select ehy, mediatdr fhey wish Options ~nclude
 '
                 a; The Civil'Mediation Vendor'Resource List:
     r                  I# all parties`aeree to-mediation; they niay, contacttli~sQ,..arganizatioris-to reqi~esta "Resource Lrst
                        Med-ration" for.mediation
                                         _.       at.reduced costor no cost (forselected cases)':

                   "•. ADR Services;-fric Case Manager patricia@adrseevices.com-(310:y 201-0010 (Ext 261,) >
          .
                     + ,JAMS;
                         ..    Inc Sen~or
                                       , . Case-Manager
                                            _    :      mbander@iatnsadr.cotra
                                                                     ....      {3;10) 309-62Q4
                                                                                          .
                     • : Mediation Center of•Gos Attigeles (MCLA) Program Manager infoPmediationLA:ore_(833).476-9145 ='
          -                 o Only, MCL/( provides mediatlon m person, by~phone - and b~r v►deoconference
                                                                                                     -:-       t
 mk*'~             ~     f 'a ~y„ ~ t ,
                                       s,r,   + °•B,v,~         .sy+   ~"r i ~Y    '^~-s4'~       '-c '.~    Ty k "a ~`*~r r~
                        ,~,F,                               „                                 -
              rT These
                 . ~_.
                                         ~,,,.~ ...
                        orgam” iationsF-c0nnot ac`cept every case~and they may detlirie cas~s at fheir:discreUon.'.
                    " Visitwww.lacourt:org/A6R'.Res.Lisffor important.information a.nd FAQs before contactmg fhern.
                       NOTE:. Th~s Arograrrt does not accept
                                                         .
                                                             farnily law probate or small claims cases
                    _                                                        -

 ~               b... Los Angeles Gounty Dispute Resolution Programs
 ~                    https //wdacs lacounty Ro,r/pro6rams/dcd/                  ~       S
                                                                       ~           Y,' .SJ
                          • : Small:claims; unla~+iful, detainers (;eyictioris) and'`atthe Spriri"g'Street Courthouse, limited i'ivit J~a~
                                      Fiee; day of tnal `mediations afthe courthouse No appointment needed'.                            rt
                           4.     o   Free orlow=cost   mediatioiis  befo're the.'`day     of`triaL
                              `   o For f.ree or low cost Online Dispute Resolution (ODR) by phone or corriputer before the
                                                          day,.oftnalvisit                                         -                        ~r ~i;
                                                          htta://www:lacourt.ore7divisionlsmallclaims/,pdf/C+nlineNsputeResolutionFlyer ;. ~Jv ~ n
                                                          En~span pdf
                                                                                                            t 40
                                                                                     .j'^"3[


                 c- MedratorsandADR:and 13arorganizat~onsthat provrde mediation may befound orl;the internet
 bm


         3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
              person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
              trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
              information about arbitration, visit http://www.courts.ca.gov/programs-adr.htm

         4.   Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
              date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
              make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
              a settlement. For information about the Court's MSC programs for civil cases, visit
              http://www.lacourt.org/division/civil/CI0047.aspx



Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/CI0109.aspx
For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm



LASC CIV 271 Rev. 01/20
For Mandatory Use


                                                                                                                                                  Fa
                     Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 32 of 47 Page ID #:32
Electronically FILED by Superior Court of Califomia, County of Los Angeles on 09/24/20ag4r4,9 M641grri R. Carter, Executive Officer/Clerk of Court, by D. Willlams,Deputy Clerk


                                                                                                                                                                                                CM-01'0
               ATTORNEYORPARTYwtTHOUTATTORNEY.(Name;:Slatgggrnaii~er.Andadd~ess):                                       . ,       .                 FY~F7COUR7USEONLY
                ROBERT A. REES, ESQ                                                 SBN: 94295
                REES LAW FIR1V1 P.C.
                1925 Century"Park East, Suite      Lo's, Angetes, CA 90067
                      TELEPHONE NO.:(
                                    3 ~I 0)2 7- / V /-1 7                       `
                                                      - FAX NO.:(3 It! 2,77- I QV !
               A~rTORNEYFOP(niarne):GLASSWERKS LA TNC.
             SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS AN(VJEI,FS
                    sTREEr iwDREss: I11 Not'th HiIl Street.                                                                                                 :                                                 ,
                   lAAILING ADDREss: 1 I I NOrt11 Hll l StrP.et:                                                                          i
                  pn-AND zIP cooe: Los Angeles„90012                                                                                      ~
                  13RAr,cH NAME:Stanley Mo8k Courthouse
               CAsE tvAME: GLASSWERKS` LA, INC. v: LIBERTY'INSURANCE
              CORPORATION, et al:
                 CIVIL CASE COVER: SHEET                                                                                                      casE NUMBER:                             "
                                                                                     Cornplex Case Designation
              EXI qnlimited   E=1 Limited
                   (Amount         (Amount                                       ~ Counter,          D Joinder
                      demanded                           demanded is                                                         U
                                                                                 Filed with fiTrst appearance by defendant '' OGE
                      exceeds $25,000)                  $25,000 or less)            (Cal. Rules of Court, rule 3:402)                          D~T:
                                                                ltems 1-6 betowi must be completed"(see instructions on page•2).
             1.. Eheck one box below for the case type that best:describes" this case:
                Autp Tart                                     ontract:                                                  Provisionaffy Comptex Civtl Li#igation
                                                            IC~                                                         (Cal. Rules of Court, rules 3.400-3.404, ..
                 0 Auto.(22)                                 t—t. Breach of contracUwarranty (06)
                 Q Unmsured.motorist.(46);                                     0 Rule 3:740 coUections (09)             0 Antitrust/Trade regulation (03)
                 'Other PUPD/11VD {Personal lnjury/Property                    0 Othercollections (09)                  Q Constructiorrdefect (10)
                  Damage/Wrongful Death) Tort                                  EU Insurance coverage (18)               0 Mass tort (40)
                 Q Asbestos (04)                                               Q" Othercontract (37)                    0 Securities Iijigation (28)
                 0 Product liability (24)                                      Real Property                            0 EnvironmerttallToxic tort (30)
                 Q Medical malpraqlice (45)                                    ~ Eminent domain/l.nverse                0 Insurance coverage claims arising from the
                 0 Other.Pl/PDM(D (23)                                              condemnation (14)                         above listed provisionallycompiex case
                                                                                                                                          types (41)
                  Non-PIIPDlWD (Other) Tort                                    0 Wron9fuf eviction(33
                                                                                                    .. )

                 0    Business torVunfair business practice (07) ~Other real property (26)
                 t_! Civil rights (08)                        Unlawful Detainer
                                                                                                                        Fnforcement of Judgment
                                                                                                                        u En jorcemeni ai judgmeni (20)
                 0 Defamation (13)                                             Q Commerciai (31)                        Miscellaneous Civil Complaint
                 0 Fraud (16)                                                  ~ Residential (32)                       0 RICO (27)
                 Q Inteilectuai properfy (19)                                  0 Drugs (38)                             Q Other complaint (not specified above) (42)
                 Q Professional negligence (25).                               Judicial Review                          Miscellaneous Civil Petition
                 0 Other non-FVPD/WD toR (35)                                  0 Asset forfeiture (05)                  Q PaRnership and corporate govemance (21)
                 Enployment                                                    Q Petition re: arbitration award (11)    O Other petition. (no[ specified above) (43)
                 Q Wrongful termination (36)                                   0 Writ of mandate`(02)
                 Q Otheremployment (15)                                        Q Other'udicial review 39
              2. Thls case LJ ls         ► XJ is not complex under ruie 3.400 of theCalifornia Rules.of Court: If the case is complex, mark the
                 ,factors requiring exceptionai Judicial management:
    '             a. = L-arge numberaseparately. represented parties        d. 0 Large number Of witnesses
                  b. 0 Extensive motion practice raising difficult or novel e. = Coocdinatlon"with related actions.pending in one ormore courts
                          issues.that.will be time-consuming to resolve            in"other counties, states, or countries, or in a federal court
                  c. 0 Substantial amount of documentary eviden,ce          f.     Substantial postjudgment judicial supervision
    :         3. Remedies sought (check all that app/y): a.[XI monetary= b. ® nonmonetary; declaratory, or injunctive relief                                                         C.         punitive
              4.. Number of causes of action (specify): 3
              5. This case = is              ls not a cl~~:_action suit
              6. If there are any known related cases; flle and serve a notice of related case,~~~T~use t
              pate: Septetnber 24,: 2020                                                                 ~                    ,n                                    n/f,j_
                                                   tTYPE-ORPRINT~NAME).                  -~                  ~ ~ ~ . (StGNATURE OF PARTY OR ATTORNEY FOR PARTY)
e
                                                                                  N TI E
~               . Plaintiff must flle this cover sheet with the first paper filed in the actton or proceediitg (except small claims cases or cases filed
~                  under the Probate Code, Family Code, or Welfare and lnstitutions Code). (Cal, Rules of Court, rule:3.220:) Failure to file may result
                   In sanctlons.
                • Flle this cover sheet in addition.to any cover sheet required by IooaLcourt rule.
                • If this case is complex under rule 3.400 et seq.:of the Califomia;Rules of Court, you must serie a copy of this cover sheet on all
                   other parties to the acflort or proceeding.
                                                                                                                                                  ~J.
                • Unless this ls a collectlons case under n.tle 3:740 or a complex case, this cover sheet will be used for stadstical purposes onlpe  o 1.of.2
*             Porm AdoFted tcr r.tandatory use                                  CIVIL CASE COVER SHEET                                            cac. Ruies ot eoun, rules Z30, 3.220, 3.400•-3:403, 3.740;
3               Judicial Council of Caldor nia      .                          ~~                   ~ .                       ~       ~                   Gai. sG:ndards ot Judlcial Adminislrration, std: 3:10'.
                 CM-010(Rev.July 1,20071                    _              ,                                                      -                             ~                      www.courNnro.cMgov
"                         .                    .                   .                                                                                                        Westlnw Doc & Fom+ 84A4ler-
           Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 33 of 47 Page ID #:33

                                                                                                                                      CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Fiting First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and fi]e, along with your first paper, the Civit Case Cover Sheetcontained on page 1. This information will be used to compile
statistics about the rypes and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. It the case fits both a general and a more speciPic type of case listed in item 1,
check the more specrfic one- If the case has mulfiple causes of action, check the box that best indicates the prirttary cause of action-
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case rmay subject a party,
its counsel, or both to sanctions under ru]es 2.30 and 3.220 of the CaliPornia Rules of Court.
To Parties in RU[e 3.740 Cotleetions Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3y recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this forrrt rneans that it will be exempt frorrt the general
time-Por-service requirements and case rnanagement rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in CorYtp[ex Cases. In complex cases only, parties must also use the Civi! Case Cov2r Street to designate whether the
case is complex. IP a plaintiff berieves the case is complex under rule 3.400 of the California Fiules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintift's designation, a counter-designafion that the case is not complex, or, if the p(aintiff has rnade no designation, a designation that
the case is complex.
                                                          CASE TYPES AMD EXAMPLES
Auto Tort                                        Contract                                         Provisionally Cortipfex Civif Litigation (Cal.
       Auto (22)-Personal Injury/Property          Breach of Contract/Warranty (06)               Fiules of Court Fiutes 3.400-3.403)
           Damage/Wrongiul Deaih                       Breach of ReniallLease                          AnlitrusilTrade Regulation (03)
       Uninsured Motorisi (46) (if the                    Contract (not unlawful detainer              Construction Defect (10)
           case invo/ves an uninsured                          or wrongful eviction)                   Claims Involving Mass Tort (40)
           motorist claim subfect to                   Coniraci/Warranty Breach-Seller                 Securities Litigation (28)
           arbitration. check this item                   Plainiiff (not fraud or negligence)          Environmental/Toxic Tori (30)
           rnstead of Auto)                            Negligent Breach of Contract!                   Insurance Coverage Claims
Other P1/PDIWD (Personal lnjuryl                           Warranty                                        (arising from provisionally compfex
Property Damage/Wrongful Death)                        Other Breach of ContraciMlarraniy                   case type Nsted above) (41)
Tort                                               Coflections (e-g-: money owed, open             Enforcement of .iudgrnent
       Asbestos (04)                                   book accounts) (09)                            Enforcement of Judgment (20)
           achecinc Prn~ ~y flamaye                    Collection Case-Seller Plaintiff                    Abstract of Judament (Oui of
           Asbestos Personal Injuryl                   Other Promissory Note/Collections                      County)
              Wrongful Death                               Case                                            Confession of Judgment (non-
       Produci Liability (not asbestos or          Insurance Coverage (not provisr'onally                      domestic refations)
        toxic%nvironmental) (24)                       complex) (18)                                       Sister State Judgmeni
     Medical Malpractice (45)                          Auio Subrogation                                    Administrative Agency Award
           Medical Malpractice-                        Other Coverage                                         (not unpaid taxes)
               Physicians & Surgeons               Other Contracl (37)                                     PetiiionlCertification of Entry of
        Other Professional Health Care                 Contracival Fraud                                      Judgment on Unpaid Taxes
             Malpractice                               Other Contract Dispute                              Other Enforcement of Judgmeni
     OtherPI/PD/WD (23)                        Real Property                                                  Case
        Premises Liability (e-g-, slip            Emineni Domainllnverse                           Miscetlaneous Civil Comptairrt
             and fall)                                Condemnation (14)                                RICO (27)
        Intentional Bodily InjurylPD/WD            Wrongful Eviction (33)                              Other Complaini (notspecifred
                (e.g., assault, vandalism)                                                                 above) (42)
                                                   Other Real Property (e-g-, quiei title) (26)
           Inieniional Iniiiction of                                                                       Declaratory Relief Only
                                                       Writ of Possession of Real Property                 Injunctive Relief Only (non-
                Emotional Distress                    Mortgage Foreclosure
           Negligent Infliction of                                                                              harassment)
                                                      Ouiei Title
                Emotional Distress                     Other Real Property (not eminenl                    Mechanics Lien
       Oiher PIIPDIWD                                  domain. landford/tenant, or
                                                                                                           Oiher Commercial Compfaini
Mon-P1/PINWD (Other) Tort                             foreclosure)                                             Case (non-torbhon-complex)
                                               Untawful Detainer                                           Other Civil Complaint
     Business Tort/Unfair Business                                                                             (non-tortinon-complex)
        Practice (07)                             Cornmercial (31)
     Civil Rights (e.g., discrimination,
                                                                                                   Misceflaneous Civil Petiiion
                                                   Residential (32)                                   Partnership and Corporate
         false arrest) (not civil                  Drugs (38) (if the case involves illegal                Governance (21)
           harassment) (08)                            drugs, checic this i'tem; otherwise;            Other Petition (not specified
     Defamation (e-g-: slander, libel)                 report as Commercfal or Resfdential)
           (13)
                                                                                                           above) (43)
                                               Judicial fievfew                                            Civil Harassmenf
     Fraud (16)                                    Asset Forfeiture (05)
     Intellectual Property (19)
                                                                                                           Workplace Violence
                                                   Petition Re_ Arbiiration Award (11)                     Elder/Dependent Adult
     Professional Negligence (25)                  Writ of Mandate (02)
         Legal Malpractice
                                                                                                               Abuse
                                                        Writ-Administrative Mandamus                       Etection Contest
         Other Professional Malpractice                Writ-Mandamus on Limited Court
             (not medreal or legal)
                                                                                                           Petiiion for Name Change
                                                          Case Matter                                      Petition for Relief From Late
      Other Non-PIIPD/WD Tort (35)                    Writ-0ther Limited Court Case
Ernployment
                                                                                                               Claim
                                                          Review                                           Other Civil Peiiiion
     Wrongful Termination (38)                     Other Judicial Review (39)
     Olher Employmenl (15)                            Review of Health Officer Order
                                                      Notice of Appeal-Labor
                                                          Commissioner AoDeals
CM-0101Rev.JuWy1.2007]                                                                                                                     page2of2
                                                   CIVIL CASE COVER SHEET
             Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 34 of 47 Page ID #:34


 SHORTmLE: GLASSWERKS LA, INC. v. LIBERTY INSURANCE                                                    CASENUMBER

 CORPORATION, et al.

                              CIV1L CASE COVER SHEET ADDENDIlM AND
                                     STATEMENT OF LOCATION
                (CERTIFICATE OF GROUNDS FOR ASSICCNMENT TO COURTHOUSE LOCATION)
              This form is requ[red pursvant to Loca[ Ru[e 2.3 tn a[[ new civi[ case fi[ings in the Los Ange[es Superior Court..




      Step 1: After completing the CiviI Case Cover Sheet (Judicial CounciI form CM-010), find the exact case type jn
               Column A that corresponds to the case type indicated in the Civjl Case Cover Sheet.

      Sfep 2: In Colurnn B, check the bax for the type of action that best describes the nature of the case.

      Step 3: In Column C, circle the number which explains the reason for the court filing Iocatirsn you have
                   chosen.

                                            App[icable Reasons for Choosing Court Filing Location (Co[umn C)

1_ Class actions must be filed in the Stanley Mosk Courthouse, Central DistricL       7. Location where petitioner resides.
2. Permissive filing in central district_                                              B. Location wherein defendant/respondentfunctions whally.
3. Location where cause of action arose.                                              9, Location where one or more o(the parties reside.
4_ Mandatory personal injury filing in North DistrEct.                               10.Location of Labor Commissioner Office.
                                                                                     11. Mandatory filing location (Hub Cases — unlawful detainer, limited
5. Location where pe rformance required or defendant resides.
                                                                                     non-collection, limited collection, or personal injury).
6_ Location of property or pennanently garaged vehicle.




                               A                                                           B                                                      C
                     Civil Case Cover Sheet                                           Type of Action                                      AppIicable Reasons -
                           Category No.                                              (Check only one)                                       See Step 3 Above

                             Auto (22)              ❑ A7100 Motor Vehicle - Personal Injury/Property DamageNVrongful Death                1, 4, 11

                     Uninsured Motorist (46)        ❑ A7110 Personal Injury/Property DamagelWrongful Death — Uninsured Motorist           1, 4, 11


                                                    ❑ A6070 Asbestos Property Damage                                                      1, 11
                          Asbestos (04)
                                                    ❑ A7221 Asbestos - Personal Injury/wrongful Death                                     1, 11

                      Product Liability (24)        ❑ A7260 Product Liability (not asbestos or toxic/environmental)                       1, 4, 11

                                                    ❑ A7210 Medical Malpractice - Physicians & Surgeons                                   1, 4, i 1
                    Medlcal Malpracflce (45)
                                                    ❑ A7240 Other Professional Nealth Care Malpractice                                    1, 4, 11

                                                    ❑ A7250 Premises Liability (e.g., slip and fall)
                          Other Personal                                                                                                  1, 4, 11
                         Injury Property            ❑ A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                                                                                                                                          1 4 11
   t m
                        Damage Wrongful                      assauft, vandalism, etc.)
   00
                           Death (23)               ❑ A7270 Intentional Infliction of Emotional Distress                                  1, 4, 11

                                                    ❑ A7220 Other Personal Injury/Praperty DamagelWrongful Death                          1, 4, 11




   LASC Clv 109 Rev.12/18                         CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3

   For Mandatory Use                                 AND STATEMENT OF LOCATION                                                            Page 1 of 4
        Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 35 of 47 Page ID #:35


sHORTTITLE: GLASSWERKS LA, INC. v. LIBERTY INSURANCE                                          CASENUMBER

CORPORATION, et al.
                           A                                                         B                                                C Applfcable
              Civil Case Cover Sheet                                           Type of Action                                  Reasons - See Step 3
                    Category No.                                              (Checic only one)                                      Above

                Business Tort (07)          ❑ A6029 Other CommerciallBusinessTort (not fraudlbreach of contract)               1, 2, 3

                    Civil Rights (08)       O   A6005 Civil Rights(Discrimination                                              1, 2, 3


                    Defamation (13)         ❑ A6010 Defamation (slanderJlibel)                                                 1, 2. 3

                       Fraud (16)           ❑ A6013 Fraud (no contract)                                                        1, Z 3

                                            ❑   A6017 Legal Malpractice                                                        1, 2, 3
           Professional Negligence (25)
                                            ❑   A6050 Other Professional Malpractice (not medical or legal)                    1, 2, 3


                       Other (35)           ❑   A6025 Other Non-Personal Injury/Property Damage tort                           1, 2, 3


   c        Wrongful Termination (36)       ❑   A6037 Wrongful Termination                                                     1, 2, 3
   d
   E
   a                                        ❑
   a                                            A6024 Other Employment Complaint Case                                          1, 2, 3
  c.          Other Employment (15)
  E
  ui
                                            ❑   A6109 Labor Commissioner Appeals                                               10


                                            ❑ A6004 Breach of RentaULease Contract (not unlawful detainer or wrongful          2$
                                                        evicfion)
           Breach of Contract! Warranty                                                                                        2, ~
                          (O6)              ❑ A6008 Contracf(UVarranfy Breach -Seller Plaintiff (no fraudlnegligence)
                    (not insurance)         ❑                                                                                  1, 2, 5
                                                A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                               1' Z 5
                                            ^u i,i,028 Other areach of Cuntracuwariaii4y (r,ot iraud or negiigence)

                                            ❑   A6002 Collections Case-Seller Plaintiff                                        5, 6, 11
                    Collections (09)
                                            ❑   A6012 Other Promissory NotelCollections Case                                   5,11
                                            ❑   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt               5, 6, 11
                                                        Purchased on or after January 1, 2014

             Insurance Coverage (18)        ® A6015 Insurance Coverage (not complex)                                           1, 2, 5, 8

                                            ❑   A6009 Contractual Fraud                                                        1, 2, 3, 5

                Other Contract (37)         ❑   A6031 Tortious Interference                                                    1,2,3..5

                                            ❑   A6027 Other Contract Dispute(not breachlinsurance/fraud/negligence)            1, 2, 3, 8, 9

             Eminent Domain/lnverse
                                            ❑ A7300 Etninent Domain/Condemnation                  Number of parcels            2,6
                Condemnation (14)

              Wrongful Eviction (33)        ❑   A6023 Wrongful Eviction Case                                                   2,6


                                            ❑   A6018 Mortgage Foreclosure                                                     2.6

             Ofher Real Property (26)       ❑   A6032 Quiet Title                                                              2,6

                                            ❑ A6060 Other Real Property (not eminent domain, landlorditenant, foreclosure)     2.6

           Unlawful Detainer-Commercial     ❑ A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)
                         (31)                                                                                                  6,11

           Unlawful Detainer-Residential    ❑ A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6,11
                           32
               Unlawful Detainer-
                                            ❑   A6020FUnlawful Detainer-Po st-Fo reclo sure                                    2, 6, 11
              Post-Foreclosure 34

           Unlawful Detainer-Drugs(38)      ❑   A6022 Unlawful Detainer-Drugs                                                  2, 6, 11



                                           C[V[L CASE COVER SHEET ADDE111DUM                                                 Local Rule 2.3
LASC CIV 109 Rev. 12118
                                              AhjD STATEf1fIENT OF L(JCATION                                                   Page 2 of 4
For Mandatory Use
        Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 36 of 47 Page ID #:36


SHORTTITLE: GLASSWERKS LA, INC. v. LIBERTY INSURANCE                                           CA5ENUM6ER

CORPORATION, et al.
                         A                                                            B                                  C Applfcable
               Civil Case Cover Sheet                                           Type of Action                        Reasons - See Step 3
                    Category No.                                               (Check onty orte)                            Above

                Asset Forfeiture (05)         ❑   A6108 Asset Forfeiture Case                                        2, 3, 6

             Petition re Arbitration (11)     ❑ A6115 Petition to CompellConfirm/Vacate Arbitr-ation                 2,5

                                              ❑ A6151 Writ - Administrative Mandamus                                 2,8
                Writ of Mandate (02)          ❑   A6152 Writ - Mandamus on Limited Court Case Matter                 2
                                              ❑   A6153 Writ - Other Limited Court Case Review                       2

             Other Judicial Review (39)       ❑   A6150 Other Writ IJudicial Review                                  2.8

           AntitrustlTrade Regulation (03)    ❑   A6003 AntitrustlTrade Regulation                                   1, 2, 8

              Construction Defect (10)        ❑   A6007 Construction Defect                                          1, 2, 3

             Claims Invofving MassTort
                                              ❑ A6C06 Claims Involving Mass Tort                                     1, 2, 8
                         (40)
              Securities Litigation (28)      ❑   A6035 Securities Litigation Case                                   1, 2, 8

                     Toxic Tort
                                              ❑   A6036 Toxic Tort/Environmental                                     1, 2, 3, 8
                 Environmental (30)

            Insurance Coverage Claims
  rz                                          ❑ A6014 Insurance Coverage/Subrogation (complex case oniy)             1, 2, 5, 8
              from Complex Case (41)

                                              ❑   H6141 Sister State Judgment                                        2, 5, 11
                                              ❑   A6160 Abstract of Judgment                                         2,15

                      Enforcement             ❑   A6147 Confession of Judgment (non-domestic retations)              2,9
                    of Judgment (20)          ❑   A6140 Administrative Agency Award (not unpaid taxes)               2,8
                                              ❑   A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2, 8
                                              ❑ A6112 Other Enforcement of Judgment Case                             2, 8, 9

                       RICO (27)              ❑   A6033 Racketeering (RICO) Case                                     1, 2, 8

                                              ❑   A6030 Dectaratory Relief Oniy                                      1, 2, 8

                  Other Complaints            ❑   A6040 Injunctive Relief Only (not domesticlharassment)             2.8
             (Not Speciried Above) (42)       ❑   A6011 Other Commeraiat Complaint Case (non-tortlnon-complex)       1, 2, 8
 ~ U                                          ❑   A6000 Other Civil Complaint (non-tortJnon-complex)                 1, 2, 8

              Partnership Corporation
                                              ❑   A6113 Partnership and Corporate Governance Case                    2.8
                 Governance (21)

                                              ❑   A6121 Civil Harassment With Damages                                2, 3, 9
                                              ❑ A6123 Workplace Harassment With Damages                              2, 3, 9
                                              ❑   A6124 ElderlDependent Adult Abuse Case With Damages                2, 3, 9
                Other Petiticns (f4ot
               Specified Above) (43)          ❑   A6190 Election Contest                                             2
 M 0                                          ❑ A6110 Petition for Change of Name/Change of Gender                   2, 7
                                              ❑ A6170 Petition for Relief from Late Claim Law                        238
                                              ❑   A6100 Other Civil Petition                                         29




                                             CIV[L CASE COVER SHEET ADDEI~IDLIM                                    Local Rule 2.3
LASC CIV 109 Rev. 12118
                                                AND STATEMENT OF LOCAT[aN                                            Page 3 of 4
For Mandatory Use
               Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 37 of 47 Page ID #:37



     SHORTTITLE:QLASSWERKSIA,INC vi LIBERTY INSURANCE
     CQRPOR—ATION. al.

    80PA staterrient of Apason and:Addre'Ss-.: Checkthe appropriat b6)~es,f.6.r'the,h.umb6r~~sh6wnI und'er Column J: for tt-w
             type of ac-tibn tftat:yo'U,', have t eIkted,..:.Er1t6r the a dd eess whic'h is~ 'e!
                                                                                              th bqs1s.:f& thLafilingliocatibnjj dudihgzip:qqd4.
            (NP,,addr6ss required fbr clims actidrr,cqses)..

                                                                              ADDRES&
       REMON:
                                                                              8600 Rheem;Avenue.
                '
                    .2 El a 11,4-. DAV O:6,0 7. El C Ei .9' [1 * 16-.11 11'
                                                                          .



       brry-                                        STATE;.
       Sbuth, Gate

                                                                                                                                           .
    StepS., Ceitifica,tion       ssignmont'- keftify. that-ihis caseris propetly filed in the.CENTRA          -L                          District-.0
                                                                                         .
             the:Supe,tior Court.of californiaitbunt'y- qf'Los'Ango 'Iias [Cpde~ Civ.- P.r bc.~, §39,2.,,&i s6q.,::and Local; RUlie 23(b)(1,Y.(E)1r--




      Da.ted:.Sejjtembdr,24,,-2020,
                                                                                                                           YY


I

              HAVE.TH.E:,FOLLOWING.:ITEMS;COMPL8,T~ED.                        AND READY10 bE I~ILEIJ IN 6RDER301-PROPERLY
      .PLEASE
       r-OMMENCE:YOUR,REWCO'URT 'CASE:

           1. Original Complaint.or~Petit.16n.-

          ,2. Iffiling a Complaint, a &Ohii5leted.Sqnirnpps foftfor issuance byfhe Cie*.

           3. CiyilCasL:i'CovLieSheeti,Judibi8i C'Ou,nciilor.,m.Cm-b,'10,
                                                                        ..

                                                       .f. Lqp~t.bn fbrnJ, L A
           4. iv1UCase7C.6VerShe0Ad 6hd qMphd St g mento                                                  L,ASO Approveq               ReV.

                                                                                                                  -
                                                                                       , partfa[orschedUl6d'- Davments.
           6, Payrnpnt injull:of thO filing,f.06, unless,thereis court order for waiver;

           5. Asigned orderdo point1ng1the,d=qard1an;ad, Lftem JudiclaMbuncil fbrm:QFV 01.0,1[f the::018iritifforp6
                                                                                                                ,tibt'
                                                                                                                     iin r~p is a
              mindrunder 1,8: years of aqevill be re Liired 6yC.pur irr,oi7d
                                                                          dqr.oJssue..q:summons;
                                                                             't

           7.       Ad&onal'copies of documentsto bq'cphforMed by the Clerk. Cooied df the 66.ver%s he6t 6nd Aig                      dum
                                                                   d compliiht.,6r 6therinitiating pleading ih.the base.'-
                    mu.st.,b,e s.erv-e.d:aIqng! with: the'sum iis an
                    Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 38 of 47 Page ID #:38
Elecfronically FILED by L perior Court of California, County of Los Angeles on 09/24/2020 04:23 PM Sherri R. Carter, Executive Officer/Clerk of Court, by D. Williams,Deputy Clerk
                                                                                     20STCV36643
                                       Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Barbara Meiers




                           Robert A. Rees [State Bar No. 94295]
                   1       REES LAW FIRM P.C.
                           1925 Century Park East, Suite 2000
                   2       Los Angeles, CA 90067
                           Telephone: (310) 277-7071
                   3       Fax: (310) 277-7067
                           E-mail: robertreeslaw@att.net
                   4
                           Attorneys for Plaintiff
                   5       Glasswerks LA, Inc.
                   6
                                                   SUPERIOR COURT FOR THE STATE OF CALIFORNIA
                   7
                                                                   FOR THE COUNTY OF LOS ANGELES
                   8

                   9        GLAS S WERKS LA, INC.                                                          NO.: 2 O S TC~V 3 6 6 4 3
                 10                                                                                           COMPLAINT FOR DAMAGES:
                                      Plaintiff,
                 11        vs.                                                                                   1. BREACH OF CONTRACT
                 12        LIBERTY INSURANCE CORPORATION;                                                        2. BREACH OF THE COVENANT
                           LIBERTY MUTUAL INSURANCE                                                                  OF GOOD FAITH AND FAIR
                 13        CORPORATION; DOES 1-10                                                                    DEALING
                 14                   Defendants.                                                                3. DECLARATORY RELIEF
                 15                                                                                        DEMAND FOR JURY TRIAL
                 16                                                                                              (UNLIMITED CIVIL)
                 17                   Plaintiff Glasswerks LA, Inc. ("GWLA" or "plaintiff') alleges as follows:
                 18
                                                                                                PARTIES
                 19
                 20              1. Defendants Liberty Mutual Insurance Corporation and Liberty Insurance Corporation

                 21        Company, Inc. ("Liberty Mutual") purport to be insura.nce companies doing business in
                 22        California. Liberry Mutual breached its duty to defend, settle and indemnify claims alleged
                 23
                           against its insured, plaintiff Glasswerks LA, Inc. ("GWLA" or "plaintiff'), leaving plaintiff to
                 24
                 25        fend for itself, incur legal fees and costs, and settle the claims.

                 26              2. Plaintiff brings this action against Liberry Mutual for breach of their contractual
                 27       duties to defend a covered claim and breach of the duty of good faith and fair dealing in
                 28
                          abandoning plaintiff at a time when it needed the insura.nce most, when its reputation was on
                                                                        COMPLAINT OF GLASSWERKS LA, INC.
                                                                                                    1
 Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 39 of 47 Page ID #:39




 1   the line and when there was potential for coverage under the insurance policy.

 2      3. GWLA is a corporation authorized to do business in California and a premium
 3   fabricator of architectural, tempered, commercial, laminated, and decorative glass, and other
 4
     custom glass products.
 5
 6      4. Plaintiff is unaware of the identity, nature, and capacity of each of defendant

 7 I designated as a Doe. Plaintiff is informed and believes and thus alleges that each of the
 8   defendants designated as a Doe is in some manner responsible for the damages and injuries as
 9
     are alleged in this Complaint. Upon learning the identity, nature and capacity of the Doe
10
     defendants, Plaintiff will amend this Complaint to allege their true names and capacities.
11
12      5. Plaintiff is informed and believe that at all material times defendants, and each
13   of them, were the agents, servants, and employees of the other defendants, and each of them.
14
                                    FACTUAL BACKGROUND
15
     The Policy
16
17      6. Liberty Mutual issued to GWLA a written policy of commercial general liability
18   insurance number TB7-Z91-464529 effective 08/24/15 to 08/24/19 (the "Policy")
19
        7. In the Policy, Liberty Mutual promises to defend and indemnify GWLA for, among
20
     other things, any claims for properry damage. The policy also has the following exclusion:
21
22         "k. Damage To Your Product
23                "Property damage" to "your product" arising out of it or any part of it."
24
     The Giroux Claim Against GYVLA
25
        8. Sweig General Construction, Inc. ("Sweig") was the general contractor for the
26
27 I construction of a residence on La Jolla Shores Lane in La Jolla (the "Project"). The Project

28 was a$20 million home, designed to use about 180 panels of large, heavy, specialized
                                 COMPLAINT OF GLASSWERKS LA, INC.
                                                 2
 Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 40 of 47 Page ID #:40



                                                                                         !

     reflective glass, almost all of which were for exterior glass. Sweig subcontracted the glass
 1
 2 I package to Giroux Glass, Inc. ("Giroux"), who purchased these panels from GWLA. GWLA

 3 Ipurchased the required stock sheets from AGC, then processed the sheets before delivering
 4
     the panels to Giroux, who installed the glass.
 5
         9. About six months after some of the panels were installed, some of the panels
 6
 7   developed pinkish-purple splotches caused by a defect, called polarization, in the stock sheets
 8   of glass that AGC supplied.
 9
       10. The defective panels were removed and replaced, which was expensive due to the
10
11 complexities associated with permanently setting, then encapsulating each panel. Some

12 contiguous panels also had to be replaced to make everything fit correctly. Some of the
13   replacement panels were defective and had to be removed and replaced a second time, due to
14
     defective blanks from AGC. Ultimately, GWLA bought new panel blanks from a different
15
     vendor and fabricated those blanks.
16
17      11. Giroux made a claim on GWLA for over $1,300,000, based on the costs of removing

18 the encapsulating fmishes, tearing out the plaster, and, after the new panels have been
19
     replaced, redoing the work necessary to secure the panels and restore the architectural fmishes
20
     (the "Giroux Claim".)
21
22   Liberty Mutual Refuses to Honor the Policy and Defend Plaintiff

23      12. GWLA tendered the Giroux Claim to Liberry Mutual timely and asked Liberty Mutual
24
     to acknowledge that it would defend and indemnify GWLA on the Giroux Claim. On October
25
     10, 2019 Liberry Mutual notified GWLA in writing that it would not defend the Giroux Claim
26
27   because Liberry Mutual believed the claim was not covered.

28      13. On April 14, 2020, plaintiff wrote to Liberty Mutual, explaining that the coverage
                                   COMPLAINT OF GLASSWERKS LA, INC.
                                                  3
  Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 41 of 47 Page ID #:41




         denial was wrong and that Liberty Mutual must cover GWLA on the Giroux Claim because
 1
 2       the allegations create a potential for coverage sufficient to trigger the duty to defend. GWLA
 3       asked Liberry Mutual to reconsider the denial.
 4
            14. Liberty Mutual agreed to reexamine its position and reconsider the coverage denial and
 5
         on May 27, 2020 Liberty Mutual took the position in writing that the Giroux Claim was not
 6
 7       covered because exclusion k. precluded coverage. Once again, Liberty Mutual abandoned
 8       plaintiff in its time of need.
 9
            15. GWLA had to use its own resources to respond to the Girou.x Claim. GWLA had to
10
        pay attorneys' fees and costs and ultimately, GWLA settled with Giroux for over $1,300,000.
11 'I
12          16. Plaintiff has also been forced to engage coverage counsel to pursue coverage from
13       defendants and those fees and costs continue to accrue as a legal result of defendants'
14
         unreasonable refusal to defend the Giroux Claim.
15
                                            FIRST CAUSE OF ACTION
16
17                                           BREACH OF CONTRACT
18                              (As against Liberty Mutual and Does 1 through 10)
19
            17. Plaintiff refers to all preceding paragraphs and incorporates them as if set forth in
20
         full in this cause of action.
21
22          18. Plaintiff GWLA is a covered insured under the Policy.

23          19. Plaintiff has performed all its obligations under the Policy, except for those
24
         obligations which, because of the breach by the defendants, or any of them, of their
25
         obligations, plaintiff has been excused or prevented from performing.
26
27          20. Liberry Mutual owed duties and obligations to plaintiff under the Policy,

28       including but not limited to the duties to defend plaintiff and to indemnify it against claims
                                          COMPLAINT OF GLASSWERKS LA, INC.
                                                         4
 Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 42 of 47 Page ID #:42




      for wrongful conduct made against them.
 1
 2,      21. Liberty Mutual breached these duties by failing to defend plaintiff and indemnify
 3    it against claims made in the Giroux Claim.
 4
         22. Defendants have a duty to affirm or deny coverage within a reasonable time after
 5
      receipt of the claim. As a further legal result of defendants' failure and refusal to take any
 6
 7    coverage positions in a timely manner, defendants, and each of them are estopped to assert
 8    any grounds for denying coverage to plaintiff.
 9
         23. As a legal result of defendants' breaches plaintiff has been damaged because it was
10
      required to retain counsel and defend itself against the claims asserted in the Giroux Claim,
11
12    all in an amount to be proved at time of trial, but not less than $1,300,000.

13       24. Plaintiff is informed and believes and thereon alleges that defendants' denial of
14
      benefits was vexatious and without reasonable cause, as alleged in this Complaint. Thus,
15
      plaintiff is entitled to reasonable attorneys' fees and costs incurred in prosecuting this action
16
17    in an amount to be proved at time of trial.

18                                     SECOND CAUSE OF ACTION
19
            BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING
20
                       (As against Liberry Mutual and Does 1 through 10, inclusive)
21
22       25. Plaintiff refers to all preceding paragraphs and incorporate them as if set forth in

23    full in this cause of action.
24
         26. Plaintiff liability was insured by the Policy, which was valid at the time of the
25
      Giroux Claim. The Policy covered or should have covered those claims. Coverage existed.
26
27       27. In the Policy, as in every insurance contract, there exists an implied duty of good

28 ' faith and fair dealing that the insurance company will not do anything to injure the right of the
                                      COMPLAINT OF GLASSWERKS LA, INC.
                                                     5
 Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 43 of 47 Page ID #:43




     insured to receive the benefit of the Policy. Liberty Mutual breached its duty of good faith
 1
 2 I and fair dealing owed to plaintiff by engaging in the following unreasonable conduct:
 3      a) refusing, without proper cause, to defend and/or indemnify plaintiff, despite receiving a
 4
        demand to do so and despite the fact that such defense and/or indemnification was a
 5
        benefit to be provided under the Policy;
 6
 7      b) refusing, without proper cause, to defend and/or indemnify plaintiff even though
 8      potential for coverage existed under the Policy;
 9
        c) failing to attempt in good faith to effectuate a prompt, fair and equitable resolution of
10
        the claims against Plaintiff;
11
12      d) failing to perform a full; fair and thorough investigation of Plaintiff s claim;
13      e) failing to consider Plaintiff's interests at least as much as its own in handling Plaintiff
14
        claim; and
15
        f) failing to diligently search for evidence to support Plaintiffs claim and instead retaining
16
17      coverage counsel to create ways to deny the claim.

18      28. Plaintiff is informed and believe and, on that basis, allege that Liberty Mutual
19
     breached its duties of good faith and fair dealing by other acts or omissions of which plaintiff
20
     is presently unaware but which it will show according to proof at trial
21
22      29. The refusal of the Defendants Liberty Mutual and Does 1— 10, including their

23   agents, and each of them, to carry out their obligations under the Policy to investigate, defend,
24
     indemnify and to promptly communicate their coverage position to their insureds were all
25
     done with a conscious disregard of the rights of the Plaintiff to receive the benefits due them
26
27   under the Policy. These acts were done with the knowledge and approval and ratification of

28   the Defendants and each of them. These acts continued even after the Plaintiff protested to
                                  COMPLAINT OF GLASSWERKS LA, INC.
                                                   6
 Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 44 of 47 Page ID #:44




     the Defendants and Plaintiff was powerless to obtain from the defendants' compliance with
 1
 2 I their obligations. Plaintiff is thus entitled to recover punitive damages in an amount sufficient
 3   to punish and make a.n example of Defendants.
 4
        30. Liberry Mutual's conduct was undertaken by its managers or managing agents, who
 5
     were responsible for claims supervision, operations, communications, and decisions. This
 6
 7   conduct was undertaken on Liberty Mutual's behalf. Liberty Mutual had advance knowledge
 8   of the, actions and conduct of said individuals whose actions and conduct it ratified,
 9
     authorized, and approved.
10
        31. As a direct and proximate result of Liberty Mutual breaches, plaintiff has suffered and
11
12   will continue to suffer damages. These damages include the costs Plaintiff incurred to resolve
13   the lawsuit against it as well as other general and special damages, of a total amount to be
14
     shown at trial, and in any event not less than $1,300,000.
15
        32. As a further proximate result of Liberty Mutual's unreasonable conduct, plaintiff was
16
17   compelled to retain legal counsel to recover the money spent but that Liberty Mutual should
18   have paid under the Policy. Liberty Mutual therefore is liable to Plaintiff for those attorney
19
     fees, witness fees and costs of litigation reasonably incurred to obtain the Policy' benefits.
20
        33. Liberty Mutual intended its conduct to cause injury to Plaintiff. Alternatively, Liberty
21
22   Mutual engaged in despicable conduct carried out with a willful and conscious disregard of
23   plaintiffs rights or subjected plaintiff to cruel and unjust hardship in conscious disregard of
24
     their rights. Alternatively, Liberry Mutual conduct constituted an intentional
25
     misrepresentation, deceit or concealment of material facts known to Liberry Mutual with the
26
27   intention of depriving Plaintiff of properry, legal rights or causing other injury. Liberry
28   Mutual's conduct therefore constitutes malice, oppression, or fraud under California Civil
                                 COMPLAINT OF GLASSWERKS LA, INC.
                                                   7
 Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 45 of 47 Page ID #:45




     Code section 3294, entitling Plaintiff to punitive damages in an amount appropriate to punish
 1
2    or set an example of Liberry Mutual and deter future similar conduct.
3                                         THIRD CAUSE OF ACTION
 4
                                           DECLARATORY RELIEF
 5
                 (As against Defendant Liberty Mutual and Does 1 through 10, inclusive)
 6
 7      34. Plaintiff refers to all preceding paragraphs and incorporate them as if set forth in
 8   full in this cause of action.
 9
        35. An actual controversy has arisen and now exists between Plaintiff on the one hand
10
     and Defendants on the other relating to Plaintiff's right to defense and indemnity in
11
12   connection with the Giroux Claim. Plaintiff desires a declaration of rights and a declaratory
13   judgment is necessary in that Plaintiff contends it is entitled to a defense and indemnity of the
14
     Giroux Claim by Liberty Mutual, which Defendants deny. Instead, Defendants have failed to
15
     accept or deny coverage of the Giroux Claim within a reasonable time after Plaintiff tendered
16
17   the defense and indemnity to defendants and have failed and refused to defend or indemnify
18   Plaintiff from the claims asserted in the Giroux Claim. Thus, Plaintiff ask the Court to
19
     declare the respective rights and duties of the parties with respect to the defense and
20
     indemnification of Plaintiff for the Giroux Claim. Plaintiff asks that the Court declare the
21
22   respective rights and duties of Plaintiff and Defendants.
23                                               PRAYER
24
            WflEREFORE, plaintiff pray for judgment against each defendant as follows:
25
        1. Contractual, consequential, and incidental damages for each defendant's breaches of
26
27   its contractual duty to pay covered claims, in an amount to be determined at trial, including,
28   but not limited to, attorneys' fees and costs of defense incurred by plaintiff in their defense of
                                     COMPLAINT OF GLASSWERKS LA, INC.
                                                    8
Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 46 of 47 Page ID #:46




                                                                                                 t




                           -...:..,~ .....       _: . .
                            . .~. ....:-.:.:.., . . ~IEr:;Q~'.~LASS.~r`fERI~S . ~;T.~ T1~I'~;,
                           ~~~::A:I:Z.:
                                                                ~.
         Case 2:20-cv-10428-VAP-PD Document 1 Filed 11/13/20 Page 47 of 47 Page ID #:47




                                                                         <JUI2Y'DIEM~'~Fff,
                                 . ..... .:..
                                          .     ...   ,..                              _                                                  _
             2                          ~                   ~.'I~A°Fl~ic.
                                                                  ~..     dei~arid:a':
                                                                                    J~' °<t~
                                                                                           . .~zi~ a!1 issues wF~icli.maY b~txied

             3
                        JUTY..
             A , :: :

             ~. DATED: Septe~i~~~;~k~=~q~fl•                                     REES LAW FIRIVI F.C.

                                                                                                                        -           ... ..:
                                                                                                                                        .,
             7
                                                                                         Aitom y for Plaintiff
             8
                                                                                        . Glassyverks LA, Iric.
                                                                         _                                                                    .
             9
         .                                                                   ,




         a'2
     .
         i~                                                                                                       ,




         16
         17                                                                                                                 :



,~           .                                                                                                                        ;
         :20
                                                                                                                        y              ..




             .                                                                                         :
         .2'4
!                                                                  -                                                                              -
~        .~~
                                                                                                                                •


         •-                                                                                                       . .
         .27
 ;       28. :
.;
 y                                                                                ...
}                                                              GQ141EI;rA~F[V'Ii; QF GLASS:WE
                                                                                     10       ~KS;L>.~,
